y)
— y
A,
N
Co
EN
e
>
Ss
NÓ

Gr

f

C po + -
YT
NINA / N
e ÁÍ — e
. 1 eS 7 _—
- KARDEX: 159629 J
MINUTA: 4272 Ñ YN - > -
$ 5 . A o
S = y
SÑ C SN
AS a CESIÓN DE-POSICIÓN PONTRACTUAL ENE “EL CONTRATO o PARA, LA Sy
3 27 e
$ EXPLORACIÓN Y (EXPLOTACIÓN DE HIDROCARBUROS sl EL LOTÉ 64 Y
E e
( S A ua QUE CELEBRAN DE UNA PARTE: S 5
Mi / — 7 , PERUPETRO-S «A. : X
o Ñ — S
Ñ ) a Y DÉ LACOTRA PARTÉ: PF SS
A | .PETRÓLEOS-DEL PERÚ - PETROPERÚ, S.A r Vg
y A Ñ TALISMAN JERU B.V., SUCURSAL DEL PERÚ —> A
_ ¿ o HESS P PERÚ INC... 'SUCURSAL, DEL PERÚ 3
ETS 8 CON INTERVENCION: - 1 ES
$ — a EE
$ _ TALISMAN ENERGY INC 1 / VA
NS z 0% o Y
ES —= HESS CORPORATION $8
EN - S , Mi ÑN
» $
E
Ml
S YO: ROSALÍA MIRELLA MEJÍA -ROSASCO” DE ELÍAS, NOTARIA DE LIMA, Y

ES M $
EN CARGADA PEL OFICIO DEL DOCTOR RICARDO FE] ¡ANDINI BARREDA, DURANTE LA

LICENCIA! CONCEDIDA POR EL COLEGIO. DE NO' ARTOS. DE LIMA; EXTIENDO LA PRESENTE
LA QUE INTERVIENEN, DE CoNsoRmzDaD CON LO DISPUESTO POR 2 108]

S

54, INCISO E DEL. DECRETO LEGISLATIVO Aoa9. sE Dr DEJAS-
CONSTANCIA: "DE Ihapar DADO CUMPLIMIENTO A LO DISPUESTO POR EL ARTÍCULO 55,3
Sc ARTO > PARRAFO | DEL DECRETO LEGISLATIVO Ne 104, MODIFICADO POR: DECRETO
| E LEGISLATIVO N* 1106 ES

yy
COMPARECEN =

sa N ls :
Y PERUPETRO S.A. CON REGISTRO” ÚNICO DE CONTRIBOYENTE; No 20196785044, CON + Í

< DÓMIÉILIO EN AV. _LUIS ALDANA NO 320,- SAN BORÍA, LIMA, DEBIDAMENTES”
Y erPRESENTADA POR EL SEÑOR MILTON UBALDO RODRÍGUEZ CORNEJO, DE' NACIONALIDAD Y
PERUANA, DE ESTADO” CIVIL CASADO, DE PROFESION: 1 INGENIERO; DEBIDAMENTE O

IDO 'CADO”.. CON

GUMENTO NACIONAL DE IDENTIDAD N? > 09150438, ¡FACULTADO $
a

SEG! a
SUERDO-DE DIRECTORIO No 124-2012, DE FECHA 12 DE NOVIEMBRE DE 2012, "QUE si

La Golgio do

INSERTA El LA” PRESENTE ESCRITURA PÚBLICA, E INSCRITO EN EL—ASTENTO No o
3
¿0-000069 AnErIDA. REGISTRAL No00259837 DEL REGISTRO DE PERSONAS JURÍDICASE

io:

SA,

DE Loa, A QUIEN-:EN ADELANTE * SE LE DenomrNará "RERUPETR: ” =
A Laos
Y, DE LA” OTRA_PARTE; PETRÓLEOS DEL PERÚ - PETROPERÚ, S.A., UNA COMPANÍA:

Colegio e
olegio)do

CONSTITUIDA BAJO LAS LEYES DEL PERÚ) CON RUC N* 20100128218, CON DOMICILIO.
A y », y
ds Y e o :
- - y = — ) : _ o
! Por - / :
> a : / SN
_ AOS NX

EN AVENIDA ENRIQUE CANAVAL MORFYRA 150, DISTRITO-DE SAN ISIDRO,. PROVINCIA Y
- DEPARTAMENTO DE LIMA, INSCRITA” EN-EL ASIENTO 1 DE LA PARTIDA ACGISTRA, No

11014754 DEL REGISTRO DE PERSONAS JURÍDI AS DE LIMA-Y* EN EL ASIENTO. 4, DE
LA PARTIDA REGISTRAL 1]
DEL REG SISTRO JPÚBLICO DE HIDROCARBUROS; DEBIDAMENTE REPRESENTADA POR SU —
GERENTE GENERAL SEÑOR LUIS GUILLERMO LEM ARCE, “QUIEN MANIFIESTA: SER DE
'S Cog PROFESION:- INGENIERO; ax -

o 06006287 _DEL/ LIBRO DE CONTRATISTAS DE OPERACIONES

NACJONALIDAD “PERUANA, DE ESTADO CIVIL . CASADO,

DEBIDAMANTE IDENTIFICADO CON. DOCUMENTO NACIONAL 1 DE PDENTIDAD N* 10148345,
——
DESIGNADO POR ACUERDO DE DIRECTORIO N% 013-2013-PP, DE FECHA 15 DE FEBRERO
_ A ¿DE LA PARTIDA REGISTRAL N2 11014754

DE-2013 INSCRITA EN EL ASIENTO co01é6 /DER REGISTROS DE PERSONAS JURIDICAS

A

DE LIMA. 5 ==
TALISMAN PERU B.V.,“SUCURSAL DEL PERÚ, CON REGISTRO UNICO DE CONTRIBUYENTE

N* 20492321011, CON DOMICILIÓ “EN. CALLE DEAN VALDIVIA N% 146) EDIFICIO Ñ
PLATINUM, TORRE a BISO 2, CENTRO EMPRESARIAL PLATINUM-BLAZA, SAN ISIDRO, _
_LIMA, PERÚ, INSCRITA ENTE EL CASIENTO -A00001' DE LA PARTIDA REÓTSTRAL. No C ) -
12183676 DEL REGISTRO DE PERSONAS 3 ¿JURÍDICAS 1 DE LIMA YXEN EL ASIENTO A00002, , -

DE LA PARTIDA REGISTRAL N9 esas DEL LYBRO 48 CONTRATISTAS DE- +
OPERACIONES Se, REGISTRO PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA 0 4 )
POR- LOS SEÑÓRES AGUSTIN LUIS JUAN PABLO DE LA puewre/ BRUNXE, - QUIEN / Ñ / >
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, ABOGADO, - e)
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD | No 0797051

_ CORDERO, QUIEN MANIFIESTA SER DE NACI ONALÍDAD Z A

FEDERICO" EDUARDO WALBA!

PERUAÑA, DE ESTADO CIVIL, CASADO, “DE PROFESIÓN. ADMINISTRADOR—DE EMPRESAS,
DEBIDAMENTE IDENTIFICADO CON- DOCUMENTO NACFONAL DE IDENTIDAD NY 07626129) as
AUTORIZADOS SEGÚN /PODER INSCRITO EN EL ASIENTO: A000, 7, ¡DE LA ARTIDA N*
12183676 DEL REGISTRO PE” PERSONAS JURÍDICAS DE LIMA; _HESS da INC., —
SUCURSAL DEL PERÚ, CON Hue No 20509177385, CON DOMICILIO PARA ESTOS EFECTOS

EN AV. REDUCTO N* 1310, MIRAFLORES, LIMA, ÍNSCRITA EN “LOS, ASIENTOS A00001 Y O
A00005 DE LA PARTIDA ye 116 56/7403 DEL REGISTRO DE PERSONAS JURÍDICAS DS hima NM
Y AN LOS ASIENTOS, A00001 Y BO0001 'DE LA, RARTIDA N*-11670217-PEL, REGISTRO
PÚBLICO PE HIDROCARBUROS, DEBIDAMENTE” REPRESENTADA POR -.SU- MANDATARIO”
NACIÓNAL, ED SEÑOR ALBERTO VARILLAS CUETO, DE NACIONALIDAD PERUANA, guien

MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO -—€IVIL CASADÓ, DE dá
PROFESION: ABOGADO; IDENTIFICADO CON DOCUMENTO NACIONAL, DE. IDENTIDAD ye y
07813924, SEGÓN PoDsR=QUE_ gORRE pNSCRITO EN EL ASIENTO A00001 Y A00005 DE

LA PARTIDA N* 11667403 DEL'REGISTRO -DE PERSONAS JURÍDICAS DEl LIMA “

1 N
CoN, LA INTERVENCIÓN DE: TALISMAN ENERGY INC., CON DOMICILIO EN SUITE 3400, 3 Si

888, 3RD. STREET S.W. "CALGARY,/ AB T2P 585, CANADÁ, DEBIDAMENTE REPRESENTADA
FOR EL SEÑOR GIANCARLO GUARDIA GONZALEZ, QUIEN MANIFIESTA SER DE > de
NACIONALIDAD PERUANA, — DE- ESTADO CIVIL” CASADO, DE ¿PROFESIÓN ABOGADO,
DEBIDAMENTE IDENTIFICADO CON--DOCUMENTO NACIONAL DE IDENTIDAD AÑ" 10268574, “> >
== - a 2 o ,
, -
o o NN 2
mu S > S z Ñ Y — ?
AR 1d 30733
>

— : 6 a

A QNETADO SEGÚN PODER apo EN BL ¡ASIENTO A000Í8% DE LAS PARTIDA -
-LIBRO DE PODERES OTORGADOS - POR SOCIEDADES

SISTRAL N2 11033536 DE
SNSTITUIDAS O SUCURSALES “ESTABLECIDAS” EN EL EXTRANÍERO DEL REGISTRO- DE
- PERSONAS JURÍDICAS DE- LIMA; HESS CORPORATION CON DOMPCILIÓ AN, ONE ALLEN
7 3 cer, 500 DALLAS STREET, HOUSTON; TEXAS, 77041, USA; REPRESENTADA TAMBIÉN
POR EL ANTES MENCIONADO; SEÑOR ALBERTO VARILLAS * CUBOS. Ste MANIFIÉSTA' SER

DE NACIONALIDAD PERUANA, DE ESTADO. CIVIL: CASADO, DESPROFESIÓN: ABOGADO;
' _
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO. NACTONAL DE IDENTIDAD N* 0781392

N

ia de Notario de Lana,

— — y a
y PUFRAGANTE ELECTORAL, FACULTADO SEGÚN PODER 'INSCRITO EN EL ASIENTO A0000

ma
Colegio de Notarios de Lena

N
cl

y8 DE LA PARTIDA ELECTRÓNICA N* 11663544 DEL”"REGISTRO DE PODERES OTORGADOS POR

Ena.

SOCIEDADES y CONSTITUIDAS O SUCURSALES ESTABL] ECIDAS EN: EL EXTRANJERO DEL

sos de Lama Co

/ REGISTRO DE PERSONAS JURÍDICAS DE LIMA, a

— A ] - 3
Y Y Y EL BANCO CENTÉAL DÉ ¿estava DEL PERU! KN DOMICILEO/ EN JR. MIRO QUESADA]
y

S N*441, LIMA) REPRESENTADO POR SU GERENTE: GENERAL, SEÑOR RENZO GUILLERMO

=ÁÚ
—
la,

y
A 7 , E

. £ 4 ROSSINI”MIÑAN, QUIEN MANIFIESTA SER DE- NACIONALIDAD PERUANA, DE—ESTADOR
o ) Y CÉVIL-CASADO;.. DE" PROFESIÓN ECONOMISTA; DEBIDAMENTE IDENTIFICADO/ CONE
DOCUMENTO NACIONAL/ DE IDENTIDÁD N*/ 08727483, NOMBRADO POR ACUERDO >DE

y - Y - 2 ' ze
DIRECTORIO N* 4059 Y SU SERENTE JURÍDICO;-—DOETOR MANUEL MONTEAGUDO VALDEZ,
E z

arios do Liga

y
QUIEN MANIFIESTA SER DEy NACTOÑALIRAD PERUANA, DE ESTÁDO, CIVIL CASADO, DE
> — /
Sm / e Est
PROFESIÓN ' ABOGADO, IDENTIFICADO CON DOCUMENTO NACTONAÍ. DE IDENTIDAD N*
AN 10%75927, AUTORIZADOS CONFORME CONSTA pe ó LA COM NICACIÓN DE GERENCIA |

lea

Y

lo de!

DE DICHO BANCO N* 0023=2013-BCRP pe reóna 19 DE MARZO 2013, QUE
SE INSERTA EN -LA PRESENTE ESCRITURA PÚBLICA, AMBÓS CON DOMÍCILIO EN GR.

MIRO QUESADA N* 441, LIMA =
-LOS -OTORGANTES SON 1 MAYORES DE / EDAD, a QUIENES HE IDENTIFICADO CON EL
Sótumaro pr IDENTIDAD qón EXHIBIERON, PRÓCEDEN CON. CAPACIDAD LEGAL, $
SE Y CONOCIMIENTO DEL ACTO QUE-FÉALIZAN. Y ME HAN HECHO LLEGAR UNA?

> eno A "FIRMADA, Y AUTORIZADA PARA QUE SU CONTENIDO LO ELEVE A ESCRITURA |
PUB:

y
S
y

/
tarios de Lana Coles

|
de Ni

(

LICA, LA MISMA QUE ARCHIVO EN EL MINUTARIO, CON EL NUMERO DE ORDEN y
HS ;

dos de Lima Coles

CORRESPONDIENTE. DEJANDO EXPRESA CONSTAÑCIA “DE HABER EFECTUADO LAS ÓN
/ 3-ACCIONES/. mn orina Y DEBIDA DILIGENCIA EN MATERIA DE PREVENCIÓN DEL LAVADO 3
DE ACTIVOS, ESPECIALMENTE VINCULADA A LA MINERTA ILEGAL 0 OTRAS FORMAS DES
PARTES INTERVINIENTES EN LAY

Le Notadí

, 2
— . y CRIMEN ORGANIZADO, RESPECTO A TODAS 7
TRANSACCIÓN, ESPECIALMENTE CON REDACION AL ORIGEN. DE LO: FONDOS, BIENES u>

S

gio,

e

OTROS ACTEVOS INVOLUCRADO EN DICHA TRANSACHIÓN, ASI como EN LOS MEDIOS DE

PAGO; Y CUYO TENOR LITERAL ES COMO. SIGUE:
>

a

¿
de Sena Co

)

yo

varios
EA

E
H
pi

Eolegiado No

Motarios de L

SEÑOR NOTARTO: RICARDO FERNANDINI BARREDA .=
o PA S
SÍRVASE USTED-EXTENDER EN SU REGISTRO DE ESCRITURAS PÚBLICAS, UNA DE CESIÓNY
DE POSICIÓN CONTRACTUAL. EN EL CONTRATO DE' LICENCIA PARA LA EXPLORACIÓN YY

A S $
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE '64, QUE CELEBRAN DE UNA PARTE
— — Lon A Ñ

C SS = E - J
EN vo

cos S - y) - - O o

MS s L- - ON,

- y
—PERUPETRO. Ss. A. CON REGISTRO - ÚNICO DE. _ CONTRIBUYENTE No 20196785044, all
DOMICILIO CN AV. LUIS ALDANA No 20, BAN, BORJA, EIMA,, DE; IDMMENTE
REPRES: ENTADA: POR) EL S EÑOR MILTON UBALDO RODRÍGUEZ CORNEJO 7 DE sar ÓNALIDAD v

1

<PERUANA,, DE ESTADO” CIVIL CASADO, DE. “PROFESION: INGENIERO; > DEBIDAMENTE -

EDENTIFICADO CON DOCUMENTO ¡NACIONAL DE IDENTIDAD No 09150438, FACULTADO
ACUERDO DE DIRECTORIO N*'.124- 2012, DE FECHA 12 DE NOVIEMBRE DE 2012, QUE SE . =
INSERTA EN LA, PRESENTE ESCRITURA PÚBLICA, | E-“INSCRITO EN EL ASIENTO No '
C-000069 TS REGISTRAL No 00259837. DEL REGISTRO | DE PERSONAS JURÍDICAS
DE LIMA, A --QUIEN=.EN ADELANTE ¿SE LE DENOMINARÁ "PERUPETR "; Y, DE LA” OTRA

she: PETRÓLEO DEL PERÚ - = PETROPERÓ, S.A., UNA. COMPAÑÍA CONSTITUIDA BAJO - í

LAS LEYES DEL” PER 1 SON RUC No 20100128218, CON DOMICILIO EN AVENIDA: - M

ENRIQUE. CANAVAL'- MOREYRA 150, DISTRITO DE - SAN ISIDRO, PROVINCIA <A - a
DEPARTAMENTO. DE LIMA, INSCRITA EN EL ¡ASEENTO “L DE LA PARTIDA REGISTRAL No
111014754 DEL REGISTRO” DE _BBRSÓNAS JURÍDICAS /DE- LINA Y EN EL ASTENTO A DE
LA PARTIDA REGISTRAL NE 0600 287 DEL LIBRO DE CONTRATISIAS DE OPERACIONES
_DEL REGISTRO PÚBLICO be HIDROCARBUROS y DEBIDAMENTE REPRESENTADA POR su” =
GERENTE GENERAL SEÑOR LUIS GUILLERMO “LEM ancE, QUIEN _MANIPIESTA SER DE
“NACIONALIDAD PERUANA, DE ESTADO IVIL CA “DE PROFESION: INGENIERO; ( -
DEBIDAMANTE EDENTIFICADO CON DOCUMENTO DA AL DE IDENDIDAD No) 10148345,

DESIGNADO POR ACUERDO DE DIRECTORIO N* 013-2013- PP, DE FECHA 15 de? FEBRERO [ —
DE 2013 INSCRITA - EN EL ASIENTO 0066 ¿DR REGISTROS DS pa JURIDICAS

DE_LIMA. La:
TALISMAN PERU B.V., SUCURSAL DEL PERÚ, CON REGISTRO UNICO DE CONTRIBUYENTE

N?2_ 20492321011, CoN ¡DOMICILIO EN CALLE DEAN, VALDIVIA. No 148, EDIFICIO
PLATINUM, TORRE 1, PISO 2. “CENTRO "EMPRESARIAL PLATINOM PLAZA, SAN ISIDRO, >=
-LIMA, Perú, INSCRITA EN -EL ASIENTO. A00001 ¡DE LA PARTIDA /REGIST: No
12183676. DEZ REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00002, a
DE LA /PARTIDA ' REGISTRAL N9 123703978 DEL LIBRO DE CONTRATISTAS 0. 7
OPERACIONES DEL REGÍSTRO PÚBLICO<DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA.., —

BOR LQS SEÑORES “AGUSTIN LUIS... JUAN PABLO “DE LA PUENTE BRUNKE, QUIEN

MANIFIESTA “SER DE NACLONALIDAD PERUANA, DE ¡ESTADO desvan CASADO, ABOGADO,

)

%

DEBIDAMENTE IDENTIFICADO “con DOCUMENTO. NACIONAL DE IDENTIDAD N% 079 7 os1é, Y
FEDERICO EDUARDO WALBAUM_ CORDERO, (QUIEN MANIFIESTA” SER DE NACIONALIDAD
PRRUANAC DE ESTADO CIVIL CASADO, DE PROPÉGIÓN ADMINISTRADOR D DE 3 EMPRESAS,
DEBEDÁMENTE, IDENTIFICADO CON. DOCUMENTO ApACIONAÍ DE IDENTIDAD No 07 763 6129, a y y yl

== _
AUTORIZADOS. SEGÚN PODER INSCRITO EN EL. ASIENTO A00007, DESTA PARTIDA N*” )

12183676 DEL REGISTRO DE_ _ PERSONAS JURÍDICAS DE LIMA; HESS PERÚ INC.,
SUCURSAL DEL PERÚ, CON RUC No 2050917738 CON DOMICILIO PARA ESTOS EFECTOS

_EN AY REDUCTO N*? 1310, MIRAFLORES /' JLIma, inscrrma. EN LOS ASIENTOS-A00001 Y

A00005 DE_JA PARTIDA y 11667403 DEL “REGISTRO DE PERSONAS JURÍDICAS DE LIMA Ñ

Y EN LOS ASIENTOS A00001 Y B00001 - DE. LA PARTIDA No 11670217 DEL REGISTRO >=) x

MA CTA

-
pS y sema 266734 o e 30734.
/ Y AL AA EL

: A
A KÁ
ICO” DE HÍDROCARBUROS , DESÍDAMENTE, _ REPRESENTADA POR SU MANDATARIO

ONAL; EL SEÑOR ALBERTO Á VARILLAS CUErO DE/ l bACTONALTÉAD PERUANA; QUIEN
IFIESTA SER DE NACIONALIDAD "PERUANA, Da ESTADO “CIVIL CASADO, DEL
PROFESION: ABOGADO; _ ura FICADO,-CON "ROCUMENTO, NACIONAL DE IDENT' TDAD No

O /
07813924, SEGÚN "BODER Ql CORRE INSCRITO EN EL ASE TO Á00001 Y a6000s DÉ

e do ina Ñ

y LA PARTIDA N% 11667403 DEL REGISTRO DE PERSONAS JURÍDICAS DE "LIMA =
CON LA INTERVENCIÓN DE: TRLISMAN ENERGY INC. ¿CON DOMICILIO EN sure Ja00, Y $
888, 3RD. STREET S. WÍ CALGARY, AB_T2P 5C5, CANADÁ, DEBIDAMENTE REPREOENTADAS
POR EL SEÑÓR” € CIAÑICARLO “GUARDIA coNzarEt, QUIEN MAÑTTPTESTA Dl o.
— y NACIONALIDAD A PERUANA, DE ESTADO CIVIL CASADO,: DE —ProrESTÓN ABOGADO, y
o Á DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDADN *, 10268574 S

na ASIENTO A00008 DÉ LA PROA.

lolarios

/

Leioa

Y

—

E EXCULTADO SEGÚN /PODER INÉCRETO 3
( Í REGISTRAL - No 11033536. DEL” LÍBRO. > PODERES OTORGADOS POR «SOCIEDADES +
v DEL REGISTRO DES

HESS CORPORATION - CON DOMICILIO A “ONE ALLEN

PERSONAS JURÍDICAS. DE LIMA;
ENTRES 500 DALLAS STREET, [NHODSTON, TEXAS! 77041, USA; REPRESENTADA TAMBIEN,
POR on, [TES MENCIONADO, SEÑOR ALBERTÓ VARILLAS CUETO, QUIEN MANIFIESTA SER
DE NACIONALTD, PERUANA, DE_-ESTADO CIVIL: YCASADO, DE PROFESIÓN: ABOCADO;
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL: ¿pa IDENTIDAD No 078139%4
SK SUFRACANTE ELECTORAL, FACULTADO SEGÓN PODER INSCÉTTO AN EL ASIENTO A00005%
D LA BARTIDA ELECTRÓNICA N* 11663444 PEL REGISTRO DE PODERES OTORGADOS POR:

SOCIEDADES CONSTITUIDAS O GSUCURSALES' ESTABLECIDAS EN” EL EXTRANJERO, 1 _D LS

Eres de na!

REGISTRO DE PERSONAS 'Y ÍDICAS DE LIMA,

y Y-EL_BANCO CENTRAL DE RESERVA DEL.PERU, CON OMICILIO EN armo gu QUESADA.

Á N* 441,-LÍMA, REPRESENTADO POR gu GERENTE “GENERAL, SEÑOR [RENZO GUILLERMO
ROSSINI VAN Coura MANIFIESTA SER, DE NACIONALIDAD | PERUANA,

> y CIVIL ' CASADO; “DEl PROFESIÓN ECONOMISTA; DEBIDAMENTE IDENTIFICADA, CoN
ICÚMENTO NACIÓNAL vel IDENTIDAD. N* 08727483 asomaraDo POR ACUERDO. ADE

DIRECTORIO, N* 4059 Y su GERENTE JURÍDICO, DOCTOR MANUEL MONTEAGUDO VALDEZ, y

Larios de Lima

al
a
a
el
E
le)
Ms

N
Lino Cola

QUIEN MANIFIESTA SER>/DE NACIONALIDAD PERUANA, DE ESTADO CÍVIL CASADO, DE
PROFESIÓN APOGADO, DENTIFICADO CON DOCUMENTO NACIONAL Bu IPENTIDAD. No 3
a: AUTORIZADOS CONFORME CON; TA _DE LA COMUNICACIÓN DE GERENCIAS
GENERAL D (DEYDICHO BANCO SK 2013- -BC P DE FECHA 19 DE MARZO PE 2013, QUÉ SE
INSERTA EN LA PRESENTO | ESCRITURA OBÍICA, “AMBOS CON“ <DOMÍCILIO EN TES
QUESADA N* 441, LIMA
NU TÉRMINOS Y CONDICIONES z SIGU.

Á
do. de Motariónde

7

FENTES: =

Y L£,
JIÓN DE” POSICIÓN CONTRACT AL ENE EL. CONTRATO DE LICENCIA PARA

mios de Lao E ios ale

E
¿de

EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS | EN ( EIMLOTE- 64

J
É
Hotakios de Lana ota
E 8

A
" Ao
o
Eolegio de

CLÁUSULA PRIMERA 7
Y' 1.1 PERUPÉTRO S. y] _NenTadelante PERUPETRO) , Y] ATLANTIC aro PERU,

god

= INC., SUCURSAL DEL PERÚ, celebraron un Contrato de Licencia para la

( e

/
$
ñ pl

va po N
Exploráción y Explotación. de Hidfocarbuyos en el Lote 64, ubicado en

la Selva del Perú, (en adelante el; Contrato), el mismo que conforme” a, S

ley ¡fue. aprobado por Decreto Supremo N* 033-95-EM, elevado a

— Escritura Pública y suscrito con fecha 7 fe diciembre de 1995. =

1.2 Mediante Decreto Supremo N* 049-99-EM, de -fecha-17. de setiembre de

1999, se aprobó la cesión del “cincuerta _por ciento (50%) "de
A >
0 párticipación- en el Contrato, por parte] de-la empresa, ATLANTIC] a
- AR S ta
D “PERU, o DEB. Lai S
RICHFIELD “PERU, INC SUGURSAL _PERU- a favor de 13 empresa vá

YN OCCIDENTAL" EXPLORADORA DEL PERU, LTD. SUCURSAL DEL PERU. La cesión

; fue elevada a escritura pública y suscrita el 26 de octubre de 1999.=

1.3 Mediante Decreto “Supremo N* 005-2001-EM, de fecha 2 de febrero del ;
o 2001, se “aprobó la cesión del cincuenta — por “Ciento (50%) de
participación. _en el (contrato, por parte de ATLANTIC RICHFIELD PERU, NS
<_  INC., SUCURSAL DEL PERU a favor de” las empresas REPSOL EXPLORACIÓN >

PERU S.A., SUCURSAL DEL PERU, y BURLÍNGTON RESOURCES PERÚ LIMITED) A TA +

%_ SUCURSAL PERUANA, correspondiéndole a cada una de ellas veinticinco . . —
— Ss on =
por ciento (25%) de participación en el Contrato. La cesión fue” y y Y
-/ _ y
1.4 Médiayte Decketó Supremo N*_-q06:2004-EM, de fecha 12 de marzo de AS A

] ÍN

/ 2004) se aprobó la cesión deFtotal de -participáción en el Contrato,
o

elevada a escritura pública y suscrita: el 10 de mayo del 200%.

/ _— L
3. Por parte de,yREPSOL EXPLORACIÓN PERÚ S.Aby SUCURSAL DEL PERU, y — 7
o P , OS ps . LL
BURLINGTON RESOURCES PERU LIMITED, _—SUCURSAL PERUANA Ja favor Ae) o >

a + =

a Z A
OCCIDENTAL EXPLORADORA DEL PERU, LTD. SUCURSAL DEL PERU; bash, como la
a

“cesión del total de- participación en el Contrato - por parte- de

a y,
OCCIDENTAL” EXPLORADORA DEL PERU, LTD., SUCURSAL DEL PERU a favor de SS
ES Ñ - —
> OCCIDENTAL PETROLERA DEL PERU, INC., SUCURSAL DEL PERU, con lo-cual > Y y

esta últiima-—resultaría titular, del cien por ciento de participación —

en el Contrato. Dicha cesión y ñodificación fue elevada a escritura

fáblica y suscritá el 17 de marzo del 2004.
y

1.8  Mediamte Depreto Supremo NP 027-2004-EM, de fecha 20 de jplio7del N a
: S - 20

2004, - se ..aprobó la cesión “del cincuenta -pór ciento: (50%) “de ss
- X= -
por parte de OCCIDEÑTAL PETROLERA DEL >
a /

PERU, INC., SUCURSAL DEL PERU en la forma_ siguiente: el veinticingo xa
por ciento (25%) a TALISMAN (PERU) mto-, SUCURSAL -PERUAN. Ny jel

participación en el Contrato,

— Ñ
veinticinco por ciento (25%) a AMÉRADA HESS PERU, INC., .SUCURSAL DEL -

- N y Ll
PERU; así como la modificación derivada de la cesión. Dicha cesión Yo. S
: —
modificación fue elevada a e crásuna ' pública 'y suscrita él 09 de”
 agoéto del 2004. : =d== a
£ . Y

»
A
1376, Mediánte Escrifura Pública, de-fecha 26 de enero del 2005, otorgada”

ante la Notaria Carla Cecilia Hidalgo Mgfán, ' OCCIDENTAL PETROLERA
s, u e L —
OS - OS > ,

/ Co /
-SERIEB N* 2667385 >
o > A

' =

boo —
“DEL PERU, “INC, SUCURSAL DEL PERU, modificó su denominación social a

OCCIDENTAL PETROLERA DEL PERÚ, LEC. SUCURSAD DEL PERU.
=- : Ñ
7.__ Mediante Escritura Pública, We fecha—11 de diciembre del 20067

7 )j otorgada ante e Notario de 'Lima' Aníbal Corvetgo Romero, AMERADA HESS
A S Ñ PERU, INC., SUCURSAL DEL PE modificó su denominación social a” muss
N PERU, “INC-7" SUCURSAL DEL (PERÚ, => = - tano S
y Ñ 1.8 Mediante Decreto Supremo NO 07712007-EM, de fecha 20 de noviembre asi
Com ¿3 2007, Ye“aprobó la cesión del veinticinco por ciento (25%) dex
> > : 3 ( pakticipación en el Contrato, por parte de OCCIDENTAL PETROLERA o
! ( $ - PERU, LLC, SUCURSAL DEL PERU_a fawor-de MESS PERU7—INC., SUCURSAL DEL
l $7 PERÚ; así “como la odi ficación” derivada de la césión. La referida 1
/ Mi 3 -cesión y modificación fue elevada P egorituza pública y 'suscrita e
$ 05 de diciembre de 2007. = . ¡

_— Xx NS 1.9 Mediante escritura Pública, de. fecha 05 de febrero del 2008, otorgada
— > ante lá Notaria de Aima Carola Cecilia Hidalgo Morán, OCCIDENTAL y
Y S _. PETROLERA DEL PERU, LLC, SUCURSAL DEL PERU, modificó. su denominación y
Ñ A sócial a TALISMAN PETROLERA DEL PERU LLC, ySUCURSAL DEL PERU. === =x

o A 1.10 Medianté Decreto Supremo Ne_009-2010-BM, de fecha 10--de febrero dex

- ÑN _2010, /se laprobó la |Modificación del Contrato, [con el "objeto dex
” S reflejar la fusión de TALISMAN PERU B.V., SUCURSIAL DEL PERÚ con

Í TALISMAN (PERÚ), S.A.RIL./ SUCURSAL “PERUANA y TALISMAN.PETROLERA DELS
> S A _ Dt — =
t $ PERÚ, ¡SUCURSADD: L” PERÚ, estas. dos altMbs absorbidas por” TALISMANS
NA E : ad
( -

Y y

PERU BvyV.,- SUCURSAL DEL- PERÚ la qué será parte del Contrátista, en ely
dos A y S

ntrato. En consecuencia, TALISMAN PÉRU-<B.V=, SUCURSAL DEL PERÚ.

= Contrato fa = - NS ! > de
1.11. Mediahte Decreto Supremo N* 021-2010-EM, de fechi [ga de abril del
X z O dl 3

Apdo Notarios de Lena
S

X , e lar E Ql PS
y 2010, 'se aprobó la Modificación del Contrato, yeón el objeto EJ

—YE -

XK AS extender por: tres (03) años el plazo de la. fase de exploracióh/del $

- - a S

=— N Ri Contrato. S== . 0]
Zx¿ —

ios

R 11,12 Mediante Carta s/n de fecha 15 de.enero de 2013, Y de. conformidad conz
Te ma — a y

5 _la- cláusula décimo sexta del Contrato, HESS PERU INC., SUCURSAL PÉLE
- UN S
UN PERÚ: comunicó a—PERUPEIRO S.A. que há llegado a un acuerdo para “ceder

y]
y
Legio de Notar

el cincuenta por cientd (50%) de participación en el “Contrato ay
_ : — ES

Petróléos del Perú - PETROPERÓ S.A.

y A i A : Y

1.13 Mediante Carta PER-00272013-TLM-64 de fecha 15 de enero de 201

/

_conformidad con. la cláusula décimo sexta del Contrato, TÁLISI PERUj
> Ñ

Litterra de Lin Co

o BÍÚWI)SUCURSAL DEL PERÚ comunicó a PEÑUPETRO S.A. hue “há llegado a un
Q7 =>) A - :
do acuerdo pára ceder eY cincuenta por ciento (50%) de participación en
e - Sy == y
. S el cohtrató a Petróleos del Perú - PETROPERÚ S.A. $

A A

LE = ->

Voz y
- >, (
Mediante Carta GGRL-CYSU-GFSA- 094-2013 de fecha 17 de enero de 2013,

PERUPETRO S.A. «comunicó a TALISMAN PERU”
> — TEN e .
liberación de las Cartas Fiamzas, al-haber cumplido TALISMAN PERU

L - > ( - y
] B.V. SUCURSAL DEL PERÚ y Hess PERU INC./ SUCURSAL DEL PERÚ con las, >

l opligaciones del programa-mínimo/de trabajo del séptimo período de la
N 7 - A

fage de Exploración del Contrato” =

/ féebrero-de 2013, "calificó a Petróleos del Perú - PETROPERÚ S.A. para
asumir-el cien por ciento (100%) “de-= articipación en-el Contrato, y

5, realizar actividades de expiración Y explotación de hidrocarburos en

el Lote!64.

CLÁUSULA SEGUNDA = , Ll
a % De a _ z
2.1. De conformidad con la cl, ushla décimo sexta del Contrato, por-el
presente documento” TALISMAN ,PERU—B.V., SUCURS DEL PERÚ, Pe el
: : Sd yA
cincuenta por ciento (50%) de participación en el Contrato a favor de
Petróleos del Perú - —BETROPERÓ S.A.;' asimismo, HESS PERU_INC.,
> SUCURSAL-—DEL PERÚ cede el cincuenta por ciento (50%)) de participación
- ue z m a y se iciy
en el Contrato a favor de Petróleos del Perú - PETROPERÚ RA con lo

cúal ey Contratista queda contogíiado de la siguiente manera?
— Ñ N

y z Lo / —

pa Sa y EMPRESA y ' PARTICIPACIÓN %

100%

Petróleos del Perú - PETROPERÚ S.A.
sos de

- Y,
S Y
= , T

Pa ) D-
2.2  Interviene-en la presente. Modificavión de Contrato el Banco. Central

“de Reserva del Perú, para tomarÚnota de la cesión de posición
comas y para ratificar que subsisten las garantías otorgadas-en
la Cláusúla de Derechos Financieros, y aprobada bajo el régimen de la

> = EZ
Ley N*/26221, Ley Orgánica de Hidrocarburos. =

CLÁUSULA TERCERA
a

Para efectos de reflejar lo establecido en las cláusulas precedeíítés, las

A So, A
Pártes' han-acordado Efectuar las modifitaciones al Contrato que se indican

a continuación: = ms ==

E :
—
3.1 Modificar el acápi 5 Mt el cual quedará redactado de la siguiente

món >
== anera:
v1.1 Afiliada = +
y mA sh — —
: ¡Cualquier entidad, cuyo lapital accionario con derecho a voto
=%_  =sea de propiedad, difecta o indirectamente, en-una proporción
Z
igual al cincuenta por ciento (50%) o más de PERUPETRO oder
— Contratista o cuetáuier entidad o persona que sea propietaria,
A a =, ; ) 5
7 directa o indirectamente, del cincuénta por ciento '(50%) o más
del capital accionarió con derecho a voto-de PERUPRÍRO o der
Mo. A — oy ( N
o

TSUCURSAL DEL- PERÚ la”

e ma — F
1.15 PERUPETRO S.A. medianté Constancia” N* GGRL-CC-001-2013 de fecha 01 de

N
A

— SERIES Ne 2667386 TZ TA = A
- ¡A 30736

Contratista; o” Cualquier entidad, cuyo capital accionario con”

derecho alvoto Sea de propiedad, ¡directa o indjfegtamente, en

, cincuenta por” ciento (50%) o más del mismo accionista O

WM. accionistas que pasea o posean, directa o indirgctamente, sel

= =—
cincuenta por PS (50%) o más del-capital accionario con

“derecho a voto Pe PERUPETRO o del Contratiéta.” =

> 23
Notarios de Lana

)
N
y
ÓN

a A ala modificar el acápite 1.11, el cúal quedará redactado de la siguiente
| AS - l > $
! l ZO “111 Contratista = . Ñ
$ Do _Betróleos el Perú - PETROPERÚ S.A/, “inscrito en la Partida vo
yO NS ] Mo6006287, páginas_6 6 y 7)» £olio- 38 y 39 del Registro Público dei
a — Xx y = Hiarodarbufos 3 A
=— : RN Se elimina "el acápite 1758 Ñ
S Se elimina el acápite 1,6 S
A Se Dagrega PE acápite t e cual quedará redactado de la siguiente +
SS manera: ==> $
E Y A

Es el 29 de abril as 2013; técha en la cual TALISMAN PERU B.V. S
¿suSURSAL DEL PERÚ y -HESS PERU INC., 'SUCURSAL DEL PERÚ, ceden *

E
por ciento (sbs) -de la daliticipasión en a Contrato; y

legó

. suscribiendó las Partes la-Cesión-de Posición Contractual en ey

Ñ > Contrato. de Mácencia- para la Exploración y Explotación // der
? NS lidrocarburos en el Lote-64, prob da por Decreto Suprema! wo
MN 04 1-2013-EM.” y
/ 7 a E +
J -X 2.6 Se elimiha el acápite 2.7. = $
/ , gal Se elimina, el acápite 3.11. > N
0 ) $ 3.8 Modificar él acápite 6.7, el cual quedará redactado"de la siguientes)
N Chanera: dean = C=- = á
x/ "6.7 - PERUPETRO o, el Contratista, pueden revelar la información
-= - Ñ “obtenida de las Operaciones Sin aprobación de la'¡otra Parte, enj
TA $ o 4os siguientes casos: 3
= Xx a) A una Afiliada; ÑN
/ UN Ñ ul > /) _En Felación” con financiaciones u obtención ES seguros A
o S suscribiendo n- compromiso de confidencialidad; -== y
: S Ll Toc) EN tanto ást ES requiera por ley, reglamento o resolución
3 2 de utoridad competente, incluyendo sin limitación) los 3
< ) - reglamentos ST resoluciones de utoridades3
Ñ Ñ : gubernámentales, organisnos aseguradóres o bolsa* den
Y > yadores enia que 155 valofes de dicha Parte o de 1as

, MES Afiliadas de dicha Parte estén registrados; y,

- : F | o
a o- => NS

= / y

) — = IN / o Mo
y í, / o -)

sd) la corisultores,/ contadores, - auditores, - financistás, -/

/
— _ prófesionales, posibleg adquirentes o cesionarios de las

Partes o de uña partícipación en el Contrato, conforme

séa necesario con relación a las Operaciones obteniendo e)

Desijana

oí
un compromiso de confidentidtidad. =

— En los casos en que las Palrtes acuerden comunicar cierta

; 6 A Ñ Gi hos >
, información de carácter confidencial-0 reservada a terceros. 2
ció;

debe: dejar- expresa constancia del carácter de tal
APFZ

información, a fin de. que ésta, no sea divulgada por dichos

— terceros 12) == o
3 .3 Modificar el acápite 9.1, e cual: quedará vódactado de la siguiente r
- o - ) y

==> -
“9/1 El Contratista está Sujeto al régimen tributario común de la -

manera: *

, ; República del Perú, que incluye al, réginen téibutario común del
Impuesto a la Renta, así-comó a las! nofmas específicas que al -

z ; E
respecto se establece en la Ley No. 26221; vigentes en la Fecha

"de Suscripción. =

El Estado, a través dél Ministerio-—de Economía y Finanzas, .
_— 7 _
7 garantiza al Contratista, ¡“$1 beneficio lúe estapilidad

> ls
1 tributaria durante la Vigencia. del Contrato, por lo_ cual y =>

- ZA
/ —quedará. sujeto, únicamente, al égimen tributario vigente ala

o Fecha de Suscripción, de acuerdo a lo” establecido -en', el A
"Reglamento “de la Garantía de la EstaBilidad Tributaria y “de ) a
> . A a 4 E o
las Normas Tributarias de la “Ley No. 26221, Ley Orgánica de —

— Hidrotarburos”, aprobado por Decíeto Supremó No. 32-95-EF. =

3.10 Modificar, el' acápite 9.2, el cual quedará -redactado de la Piguiente .
/ / — — >
: «

"9.2 -La ñexportac “de, Hidrocarburos proveniente del Área de, -
> a - Contrato “que realice el Contratista está/ exenta de todo... —
s = , :

Tributo ineTuyendo aquellos que requieren mención expresa."

descaz de acsparo dra ES sigulengo £
3.11 Modificar él acápite 9.5,/el cual quedará redactado de 1 siguiente >
: >

manera: _ Ss <= a Q DS
"975 De conformidad/ton lo-dispuesto por+el artículo 87” del código 2
Tributario, el Contratista podrá _Jllevaf” su contabilidad en-- - ]

Dólares” y. por' lo tanto; la detérminación de la base imponible | ON
O de Iós Tributos que sean de cargo súyo, así como el monto de
: => - Ñ

dichos Tributos y-“el pago der 1op mismos, se efectuará de
acuerdo a. ley.” = 5 AÑ
"3.12 Modificar él acápite 9.6, dl cual quedará redactado de la siguiente

2 N : tc

manéra:

o
— 30787

=

o 4
ye — —/
"9.6 Se ¿precisa _que el ¡Contratista utilizará el, método” de,

Mm ¡6 ¿ 4 ¡ te A
samórtización lingal en un período de cinco (5) 'ejérticios
y) eL

ER SBonté, ¿ ic4 ta
anuales, /contádos apartir del ejercicio alí que corresponda la_
k

. A 14 ¿
e Fecha_de Inicio de la Extracción Comercial. =

_ 4 La réferida amortización lineal se aplicará a todo los gastos

>
x

L=
Legio de Notarios de Lima
8

- , de | Exploración y pesabraLlo y a (todas las inversiones

que
realice” el Contratista desde la Fecha de (Susfripción Sab1

Contrato hasta la Fecha de Inicio de la Extrácción Comercial .

y CN Queda yestipulado que el plazo de amortización ántes Lesérióo
N

será extendidó, sin exceden en ningún, cago el plazo del

Colepio de Notarios de Lona

7
¿E
|

o Ni S _ * Contrato; si pop, razonel Me brecios o por chalquier otr factor 4
o _— Ñ YE o acórdado por Jas o Luego de aplicar: la (amortización y
=> 4 Uy a lineal a qué se” retiros párrafo antérior, 165 estadós]
SE el financieros. del Contratista | arrgjase un resultado- negativo A

> / 3 una pérdida sidcal; que! a'priterio del Contratista se proyecte:

o e S o que no va a poder ser. compensada para, efectos fiscales de
$ -- acuerdo a las normas tributarias vigentes. La extensión del?

] EN 8 Cr —plaso de amorti¿ación será puesta en comocilgiento- previg de” La
y ÉS asistentes Pectoral de . Aduanas Y Administración y
/ Tributariá.” = = SS

— " —
odificar)el acápite 16.1, ex cual quedará redactado de la siguiente

Lima Coligio de

5,2
¡En caso que el contrátista llegue a un ácuerdo para ceder su
SN a

sición contraetual lo asociarse con un tercefo en el Contrato,

de

PX ocederá Axnotificar a PERUPETRO respecto de “dicho “acuerdo. AR
la potificación deberá acompañarse la solicitud «de balificacióne
Ñ A NN — / a >
Mel cesionario,  correspondiéndole-á késte- último cumplir conX,

Ñ
áajuntar la “información complementaria! que resulte necesaria

Mlbrios de Lnictegío de Notarios

HE - — Í SS
> / E / para, su calificación como emprosa “petrolera, tonforme a Ley. == y
A a - si PERUPETRO otorga la calificación solicitada, la césión a
LR o , . SA
) = asociación se llevará a cabo mediante la módi ficación “dez 3
o A =1 Contrato, conforma. a Ley. ! = = : - Y
E , S 3.14 Modificar el agápite 16.2, 'el cual quedará redactado de la siguiente
- A Í : - 2 o $
3 Y _ manera: = un - - = E
SN "16.2 El Contratista, previa Hotififcación á -PERUPETRO, poárá ceder su y
a a posición ¡contractual o asociarse con una Afiliada, conforme a
— o x
Y, — ley" = 3
3 3,15 Modificar el atápite"16.3, el cual quedará redactado de la siguientex
- S manera: 5 + Ñ as y
z y y . y
DS "16.3 “El Icesionario ' oborgará, las garantías y asumirá los derechos, $
S - 1 NS

Ñ iZ responsabilidades y obligaciones detivaddll del Contrato.»
o a e i ) a

Cc a / o

( / A NN a

» S S
3.16 Modificar el acápite 18.1, el cual quedará redactado e la siguiente |
—

manera: =

? con

los principios y las prácticas. contables --establecidas Y

: — ; (
"18.1 El Contratista deberá-—levar su_contabiljdad, de acuerd:

Ú yaceptadas en el Perú. Asimismo, deberá llevar>y mantener tódoS s
AS los -- libros, registros.) detallados y documentación que /séan— >
necesarios para- contabilázar y dontrolar=las actividades que C
z realizá en el país y en el extranjero con, relación. al objeto ES
> TS del Contrato, así como para la adecuada sustentación de sus
( ingresos, inversiones, cost: . gastos y Tributos incurridos en
( cada ejerdicio. Por otro tado, dentro de los ciento veinte "> a
(120) Días/contados a partir de la Fecha de-Sexta Cesión, el__
Í Contratista _ proporcionará =a” PERUPETRO uña copia en idioma ,
N Castotlano "gel “Manual de - Procedimientos Contables(' o su

* correspondiente modi ficación que-——haya decidido proponer para

Y ““Tegistrar sus operaciones. =
El "Manual ll Procedimientos Cóntables"

Zotros, Ao pigutente:

Idioma. y Moneda en que

se” llevarán los registá s

contables;

” Principios y prácticas contables aplicables;
contab

Estructura y Plan de Cuentas, de conformidad con los
: imientos/ “ñ ndehci Lead”
requerimiento; de la Superintendencia de-“Mercados” de: __

a
Y _ Najéres (SMV); * Lu : S
N No, a . )
Jy a) o Mecanismos de identificación de las “cuentas *
Ñ

rrespondientes al Contrato “y: otros contratos, por A

Otras actividades;
Lem , LSñae/) 5 Jos inversi
e) Mecanismos. de imputación-—de/ los ingresos, inversiones,
ZN o Zo -
costos y gastos. comunes, al Contrato,-a otros contratos
N 7

Hor Hidrocárburos, a.las actividades relacionadas, y a las

uu /  otxiistactividades; y, o,

J £) Determinación de las cuentas de ingresos -y- egresos y de
2 | los registios _detallados' para efectos del cálculo - del A y
factor R t-fL, así como el detalle delos procedimientos
2, ] descritos_en el Anexó "E! del Contratb, de ser el: caso.” (

317 Modificar el acápite 18.3, 61 cual quedará redactado de la siguiente

manera:
- o ml

118,3 Lon. lipros de contabilidad del Contratista, los entadon

financieros y la documentación de sustento de los mismos, serán

- , >
N “puestos a dispósición de los representantes autorizadog de.

A - - o : — o

3 : o |
Hidrocarburos, a las avtividades relacionada y a las V

a) k ; —= > 2 ys
NA ¿ =5n_ 1,7

- — . - N

N — = 7

> , — Sa .
-_ PERUPETRO para” su verificación, xNen las oficinas del

SERIEB N* 2667388 OS

7 Contratista, previa notificación."

18 Modificar el acápite 18.4, el cual quedárá redactado de la siguiente
=2=s 2

manera: =

<

3 "18. 4 El Contratista mantendrá los _ registros de las propi, jedades, ¿
x= “huebles” e _¿rivebles, utilizadas em las Operaciones del y
Ñ = = Contrato, e - -Sonformidad eS las normas as contabilidad Y
5 _ vigentes Len eL Perú y de ,acuerdo"“a las práóticas AS cohtables$
N seneralmentS aceptadas en la industria, petrolera internacional. Me
- $ _2 PERUPETRO podrá sólicitarial contratista información sobre ade
<A propiédades cada vez que lo “considere pertinente. “Asimismo, Í
= — PERUPETRO (podrá . solicitar. al Contratista su _Sronograma dex
E X Ts inventarios físicos de 108 bienes “inherentes ' al ras Operaciones, R
S p , clasificándolos según Sean «de própledag del Conttatista o dex
El ( terceros, y participar;en éstos si Ty-considera conveniente e $
y $ 3.19/ Modificar el acápite 18.5, el cual-quedará-” tedáctado de la siguiente
SS manera: === 22
A "18.5 El Contratista déberá Demitir, dentro de los treinta (30)
Ae =_ “de haber _sido mios copia Y del informe de sus'

NN

02 Coli
ES

-

lotarios de Lniaolegia E

Coli
w
»

externos sobre sus estados financieros correspontieltes -alY

on ejercicio “económico anterior, En el caso que el ¡Contratista y
o

l tuviese suscrito con PERUPETRO más de unicontrato, o _róalizaraY'

actividades “distintas a, las del Contrato, se obl43á a llevar

Lana Eolegí

N

“cuentas separadas -con ESE objeto de formular estados financieros
Va

páta cada contráto y/9/ actividad; * y port lo tanto, el inforké

laborado. pórX sus “auditores externos debexá incluir también:

G estados financieros por cada contrato y/o actívigad. "

j
Colegio de Notarios de

>

Modificarwel asápite 18.6, el cual queda: redactado de la siguiente!

.

maneras.

RR , S a
y18.6 El. Contratista deberá” remitir a -PERUPETÉO, cuando . éste 1

7

ES o requiera, informaciób. consignada en”la decláración jurada anual Y

Votarios ele

del “Impuesto =a la- Renta presentada a ye Superirfendencias

deSotarioa de Lira

Nacional de “Administración Tributaria o la entidad que 1

do.

sustituya. "

w

Fimino el” acápitev8. Toa

Ñ SA
.22) Moasricad. el acápite 19.11, el cual quedará redactado Me la-—siguiente
La

manera:

ios do Lena Eelepio

las

e =l
019,111 Contratista— tendrá. la —libre disponibilidad de los:

Ho

PS Hidrocarburos gúe le corresponden conforme al Contráto. "

olepio de Notarios de

O i de,

94.23 odigicar.e el.acápite 20.1, el cual quedará redactado de la siguientes
. >

“a

y

3.25, , Elimiñar el acápite 22.3.5.=
3,26 Modificar el acápite 22. 6. ¿el cul quedárá redactado de la siguiente A

NN ) Z/ >
120.1 Toda notificación o comunicación, relativa. al” Contrato, será

-

considerada como válidamente cursada si es por escrito
entregada con cargo oO recibida por intermedio de correo .,

| certificado, —facsímil-—o. por- “otros "medios qué las paltes

pcuerden, dirigida al destinatario en ún Día Útil-a_ las
= Á

siguientes direcciones:

a

PERUPETRO: =
PERUPEMRO S.A.

Gerencia General” =
Av. Luis Aldana N” 320

“Lima 41 - Perú »;

Fax:

617-1801
P —]

Contratista

Gerencia General =
Av. Enridye Canaval Moreyra, 150
Lima 27 - Perú
Fax: 442-5572

jala
Modificar el acápite 20.2, el cual quedará redactado de la siguispte”

mane: ra:

"20. 2 Cualquiera de las Partes tendrá el derecho de cambiar (su

Manera:

difección o el. númerp de facsímil -a" los” efestos de las

“- notificaciones y comunicaciones, mediante comunicación a la -

otra Parte, con, _Bpr lo menos cinco (5) Días Útiles de
- y

anticipación a la fecha efectiva, de dicho cambio."
an

Á.

"'22.6A la terminación del Contrato, el Contratista entiegará en

propiedad al Estado, a través > de_PERUBETRO, a menos que éste no >
osrequieza, sin cargo ni_ costo “alguno. para éste, en- buen
“estado. de conservación, mantenimiento” y funcionamiento, y

teniendo en cueñta el desgaste ¡normal prodúcido por-el uso, los

inmueblés, instalaciones de energía, Ccampamentos;' médios de

comunicación, ductos _ Y

instalaciones de “propidasa Mel Contratista que” -permitam— la

-

continuación de las Operaciones.
En caso de haber Explotación conjunta” de Petróleo, Gas Natural
No Asociado y/o Gas Natural No Asociado y Éondensadós, al
término “del Plazo establecido en el acápite 3.1 para lla fase de

) explotafión de _petróleo, el Cóntratista Breregará en/ propiedad

— - y _ — -

- 1d

Sa A,
demás “bienes de Producción e —

IN
t
a
> ] ' N
La
ob
== 7
ANS
—

oO >

o
OS

¿e

xr

y SERIEB Ne 2667389 Y, , 30739

= ES E = ( Sm

IA _ ) » “= . A
al” Estádo, a trávés de PERUPETRO, .a a monos que Jésve no Mos

requiera, y sin bargo” ni Costo agus para éste, en búéen - estado
=

=
de conservaqión, mantenimiento: y funcionamiento y- «teniendo en

Ya - Sa [cuenta el desgáste normal producido por el uso, los bienes" e

instalaciones pr propios de la Explotación. de Petróleo, queno;

(
A
de Lima

f

“Sean: necesarios para Ja Explotación de fas Natural No Asociado

>

y Los bienes e instalaciones que-conserve/ el .L Contratista para

orto de,

(€ y/o Gas Natural No Asociado y Condgnsados . =:

EN

5
Notas

Era
na Colefioda.

Explotación: del Cds (Natural No Asociado > y/o Gas Natural N

Legio
/

O)

Asociado y —Sondensados, Sue hayah estado siendo, utilizado

E

Pp , también en ía eplotación de Petróleo, aún cuando continuara:

1

Ten propiedad del Contratista de sem el dG: Caso, . serán aplicados”

servir ambas Explotaciones, celebrándose al efecto un conveni:
C

1
cd

Notarios de Lema Go

le

entre las dz «E
E In caso
HE e

: instalaciones "descritos en” el” primer párrafo del presen

L y A
e el Contratista haya estado usando los Dienes

S
oso
¿do Lena Eolegiode Notarios de

SN

acápite pero-que no sean Conexos O accesorios exclusivamente

135 Operaciones, ésto es, “que también. y Haya estado -. siendo

Ba Colegio de

—

“contrato A vigente i

> usados para operaciones en otras--áreas col

para 1; Exploración o Explotación de Hidrocarburos en el país,
l Co, ntratista continuará con le propiedad de “dichos bienen”
haciendo uso de eL1o5:" ==
iminar el Anexo:
.28 Élimiinar el Anexo *D-1" =
Usted Señorx Notario se _servir$ agregar lo que corresponda, insertar q

dochmentós. que se acompañan, elevar a escritura pública ' la presente miñuta, Y

S
a £ A y proceder al pasar los > parkes respectivos al Registro PI lico ay
OS Hidrocarburos. - ES
Uoo8S $
y 3 Lima,29 de abril de 2013 = y
—$ ;

== FIRMADO POR PERUPETRO S.A. EL SEÑOR MILTON UBALDO RODRÍGUEZ CORNEJO, = a
os ys Ñ FIRMADO “POR “PETRÓLEOS DEL PERÚ - PETROPERÚ,. S. A ¿EL _SEÑOR LUIS GUILLERMO Y
$
—h eS $ LEM ARCE ; = $
o S FIRMADO POR TALISMAN PERU B.V., SUCURSAL DEL PERÚ LOS "SEÑORES AGUSTIN LUIS
- S S
e SS $ JUAN PABLO DE LA PUENTE BRUNXE YÍFEDERICO-£DUARDO WALBAUM CORDERO ;
Z y FIRMADO POR HESS PERÚ INC>/- SUCURSAL DEL /PERÚ EL SEÑOR "ALBERTO VARILLAS y
- —$- E
So S
— N - ——— a e NN
- Ñ FIRMADO POR TALISMAN ENERGY INC., EL SEÑOR GIANCARLO GUARDIA GONZALEZ ===== ¿
. ? Sh FIRMADO POR HESE' CORPORATION EL SEÑOR ALBERTO VARILLAS CUETO- 3
( q Fmmano POR EL BANCO / CENTRAL DE RESERVA A_/DEL PÉRU LOS SEÑORES RENZO'!
DS Jurmasenao ROSSINE MIÑAN Y” MANUEL, MONTEAGUDO VALDEZ = . $
N s*/ o N $.

Ny a > o Ll A Eo,

/ _ : má A : A
un ao o = X

2 TX ys
, e e a AS
-— ( == 7_ —
a 0 ON ? a
> MER (
CN A

AUTORIZADA LA, MINUTA POR EL DOCTOR: JORGE EDUARDO | PESANTES ESCALANTE

ABOGADO INSCRIT EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJÓ EL Ñ

NÚMERO: 2; 21347
INSERTO/ fumo UNO:

Aprueban cesign de

DECRETO SUPREMO.
N9 011-2013-EM

EL PRESIDENTE DE PE LA RE: ICA
eS

CONSIDERANDO: $

Que, es política del Gobierno promover el desarfóllo de las, actividades

> /

hidrocarburíferas,. a fin de garanti ar el tutto abastecimiento de

_ o
combustibles sobre la base de la libre Competencia; ===> 5

Que, mediante el' texto Único Ordenado de la Ley Orgánica de Hidrocatburos, -
aprobado mediante 7 Decréto Supremo No  042-2005- EM se regulan ias

actividades de hidrocarburos en el territorio nacional;

Que, el artículo 1209 Mel Texto” Único Ordenado de la Ley Orgánica ¡ de
Hidrocarburos, establece que los” contratos; una Vez Vaprobados y suscritos,”
sólo pueden ser modificados por: acuerdo “escrito entre las partes, debiendo
dichas “Modificaciones ser aproBadas por Decreto Supremo refréndado -por los
Ministros de Economía Y” Finanzas y de Energía y Minas dentro del, plazo»,

establecido. en ed artículo 11 de-la mencionada Ley; =

Que, «el _atrtículo 17%. del Texto' único Ordenado de la_ Ley Orgánica, á de-
Hi dPocazburos, señala que el Contratista o cualquiera- de las personas,
_naturales o jurídicas que lo conformen a ceder su posición contractual
o asociarse con terceros, previa aprobación por Decreto Supremo refrendado

por los- “Ministros de, Economía y Finanzas y de Energía” Y Minas; asimismo,

dicho “artículo señhla que estas cesiones conllevarán el mantenimiento de >)

las mismas responsabi lidades en lo: concerniente a las garantías Yo

obligaciones otorgadas Y asumidas en el Contrato! por el Contratista; =

;
Que, mediante Decreto Supremo N 033-95- EM, /de fecha, 03 de noviembre de
1995, se aprobó el Contrato de Licencia para la Exploración y, Explotación

de Hidrocarburos "en el Loté 64, ubidado en/la provincia de Alto Amazonas,
—

departamento de fozeto, Región Loreto, Nor Oriehte del Perú, suscrito entre
PERUPETRO SA, y ATLAÍFTO "RICHFTIELD PERU mel, SUCURSAL DEL PERÚ; ===>

Que, mediante Decreto Supremo N%_049-99-EM, - de Secha 17 de setiembre de xa
1999, se aprobó la Cesión de Posición Contrhctual ds del > rsterido Contrato de
Licencia por parte de ATLANTIC. RICHFIELD PERU INC. SUCURSAL DEL "PERÚ a
favor de OCCIDENTAL EXPLORAPORA DEL PERU, LTD., SUCURSAL DEL PERU/ añí como
la modificación de dichó Contrato;

e
== a —

2

a
y

A
y ,

Xx
YA -
A
Ñ >
>=

muER No 2667390 _ HI o
Ja A 07
=— V

— o ( :

y . A
mediante Decreto Supremo ,N? 005-2991-EM, de fecha 02 de” febrero de

"O 7 :
LIMITED, SUCÚRSAL PERUANA, así como la Modificación.del citádo Contrato; ==

AA

tarios de Lema

de Nota

us l
Que, mediante Decreto Supremo N% 006-2004-EM, de fecha 12 de marzó de 2004,
se-aprobó la Cesión de Posición Contractuál delscitado Contrato de Licencia

por parte de Peor EXPLORACIÓN PERÚ, SUCURSAL -—DEL PERÚ, Y BURLINGTON ¿
—

1»

de Notariós de Lena Colepia de Notarios de Sima

/2

Al

ql o IN
Zn RESOURCES PEl LIMITED, SUCURSAL PERUANA, a favor de OCCIDENTAL EXPLORADORA $

Yo) Z DEL_PERÚ, 'LTD., SUCURSAL- DEL PERÚ, y de parte de OCCIDENTAL EXPLORADORA Y

DEL PERÚ, LID., SUCURSAL DEL PERÚ, “a favor de OCCIDENTAL PETROLERA DEI
PERÚ, INC., SUCURSAL DEL PERÚ; así como láxModificación de dicho. contrato; E
7 o e C 7 3
e, mediante -Degreto Supremo-N* 027-2004-EM, de fecha '20 de julio de 2004,“

e q Su. E DS

e aprobó la.Cesión de Posición Contractual e: Contrato de Licencia para $
obó > a. P: 3

s
la Exploración y Explotación dé Higrocárburo en el Lote 64, Por payte dex
(

Egio

SS

CCIDENTAL PETROLERA DEL PERÚ, INC, SUCURSAL DEL PERÚ, afávor-de "TALISMAN
PERU)_LTD., SUCURSAL PERUANA y AMERAÑA ÑESS papÚ, INC., SUCURSAL DEL PERU;
"1 dome Ta iodif ícabión ddibcitáao cántaro; Ñ z
?- OCCIDENTÁL PETROLERA DEL PERÚ, 'INC=5, sucÚRsAL DEL PERÚ/ mediante

gitura publica-de fecha: 26: “enero, de -2005, modificó Su denominación .

ba

_ >

A
hotaribace Lena Eoligio to

do de Y

(arios

$

Ss
y
5

= , Ñ e
a -OCCIDENTAL. PETROLERA. DEL RERÚ, LLC, SUCURSAL DEL “GERU.

£
E]
S
Er
Y
p
Q
p

A MESS PERÚ, INC., SUCURSAL DAL PERÚ, mediante,esc
AS S e L—
F de diciembre de 2006, modifico su denominación social á HESS

Larios de

> Ñ =
ERÚ, INC., SUCURSAL DEL PERÚ;
$ S

Ha

—_ NY E que, mediaríite: Decreto Supremo "No077-2007-EM, de -fecha -20 de ¡poviembre de

DANano de Lima Colegiado
ua

de.

2007, se aprobó la Cesión É Posición Coritractifal/ en el: Contrato, de
> Z

éepi

7 PON S o >
y Licencia pare _la Exploración y Explotación de Higrocarbuios en el Lote 64,
US Y por parte de “OCCIDENTAL PETROLERA, DEL PERÚ, LLC, ¿SUCURSAL, DEL PERÚZ

de HES$ 2ERÚ, INC., SÚCURSAL, DEL PERÚ; así como la Modificación del citado
— A

SS
Eo

a favor $

04 dle Lem

x Y Centrato; = ===

$ Que, OCCIDENTAL PETROLERA DEL PERÚ, LLC ¡> SUCURSAÉ/ pul PERÚ, “mediante
escritura publica fedñia—05 de febrero de”2008

$ sochal-a TALISMAN, PETROLERA DEL PERÚ, LLÉ, SUCÚRSAL DEL PERÚ

(Sn mettante Decreto Supremo NO 009-2010-EM, de fecha 10 de febrero

1
de Notarios de.

modificó su denominación

odo.

a ,)

po
p.o
dos de Lima Colég

2010, ¡se “aprobó la Modificación del Contrato de Licencia pare .

$ reflejaf” la fusión de TALISMAN PERÚ B.YÓA SUCURSAL DEL) PERÚ./ [con TALISMANSÁ
$ > L y . e S
AS (PERÚ), S.A.R.L., SUCURSAL PERUANA y TALISMAN PETROLERA DEL PERU

e TES

S.ALR.LN
Ly — LR

yA “SUCURSAL DEL PERÚ, óstas dos-ultimas absorbidas” por TALISMAN PERU B.V.
do . - : - ON S

ta

y -, EN a
¡ Explo'ación y Explotación de Hidrocarburos en el Lote 64, con el objeto de
3

> /

2. - A

A — — > a
; s OS a CA
( y > : - o
HO - = - a
A » > >! - po E
=U > o =. Tor )
, s qu . A A $
SUCURSAL-.DEL. PERU, la que ses, parte_( del Contratistd en el Lontrato de =
Licencia para la Exploración y y Explotación de Hidrocarbuxos enel Lote 64; x —
Que, mediante Decreto) Supremo N% 021-2010-EM, de” e ha 29 de abÉAr de“2010, -
> A ==

se aprobó la 2 Modificación € del Contrato Ade Licencia' para la-Exploración*y

Explotación de Hidrocarburos én el hote 64, con el objeto de extender por».

tres (03) años / el, plazo de Ga fase de exploración del citado, Contrato de / ES
— >

Licencia; dk E==

Que, mediante Carta s/n de fecha 15 de -enéto de| 2013, y de “conformidad con,
Ta cláusula Dédimo Sexta del Contrato de Licenci, para la Exploración y! N a A
Explotación de - hidrocarburos en el 1 Lote_64, ¿NBESS PERU INC.,, SUCÚRSAL DEL

< Ñ
PERÚ, ¡comunicó a PERUPETRO, S.A. ue había llegado a un acuerdo con
= AS =

PernóneRa del Perú - PETROPERÓ S:A., para cederle su cincuefíta por ciento

(50%) de participación . enel. Contrato de Licencia para la Exploración, Y O, a OT
nd el Lote 64; = AS e —
>
- Que, mediante Carta -Per-002-2013-TLM- 1-64 de fecha 15 de enero _de/ 2013, y de
poÑ
a

conformidad con la Cláusula péciho Sexta del Contrato de Licencia para la
Exploración. y Explotación de HRarocarburos, en en Lotez 64, ALESION PERU ?
Bv. SUCURSAL DEL PERU, comunicó a o S.A. que había 1legáño a un y -

acuerdo .con Petróleos del Perú - PETROP RÚA. ¡“Para cederle su dincuenta NX )

por “ cÁento (501) | de participación en el Contrato de Licencia a_para la Su
Exploración y Explotación en “el Lote 64== ,
Que, mediante Carta No GGRL- CYSU- GFSA-094- 2P13, de” fecha 17 de enero de 2

2013 , BExopérRo S.A comunicó a TALISMAN PERO B.V. SUCURSAL DEL PERÚ, la x=

_liberación e] las; Cartas Fianzas, a "háber complido TALISMÁN PERU B.V. —
SUCURSAL DÍSL PaRÚ y HESS-PERÚ Ixc. | SUCURSAL DEL PERÚ, con las obligaciones TEJA /
del prograta mínimo-—de trabajo del séptimo Spericdo, de - la faseZ de

Exploración act citado psa de bicencia;

Que, ¡el Directorio de PERUPETRO S.A. mediante_A Acuerdo de Directorio No 021-

2013 de fecha 04 d de marzo de 013, “aprobó el proyecto 'de Cesión de Posición
contractual en el Contrato de Licencia para la Exploración y Explotación de
Hidródarburos"-en el' Lote “64, elevándólo al Póder Ejecutivo paral sus

consideraéión) y respectiva aprobación; ==
De conformidad con lo dispuesto en hos numerales 8) y 24) del articulo 1180 -
de Sa Constitución política del Perú; Y, el Texto Ú Único- ¡Ordenado de la Ley _
obado mediante Decret: 'upremo No 072- 2005-
ba podi o=Su '

en

Orgánica. de Hidrocarburós, apr

o,

EM; =

DECRETA -

_De la Aprobación de, la. . Cesión de Posición Contractual: =

Articulo. 1%.- -
Aprobar; la Cesión de Posición Contractual en el Contrato_de tácencia— para  -
la Exploración y Explotación de Hidrócarburos en elote 64, aprobado por

Decreto Supremo No 33-4995-Em, Y po osteriormente modifi ados por los

- A

A _ Y o S ñ E A — ,
Pr O rt . 2667391 - po - Ys,
] - ) BON 2687 o e ZN 30741, :

x A e y

) : : a
etos Supremos, N% 049-1999-EM, N%_005-2001-EM, N9 006-2004-EM, No 0272

IC LAOA-EM, NS 077-2007-EM, N% 009-2010-EM y N* 021-2010-EM, por parte de
o 7

> 'ALISMAN PERU Lv. , TSUCURSAL DEL PERU), y HESS PERU INC., SUCURSAL DEL, PERU,

a favor de Petróleos del Perú - PRTROPERÚ S.A., así como la modificación

, NN
del citado-—cohtrato y de pe cesión que se- aprueba en el presente
E -

de Lima

Da
Articulo. «==-

1 -
Articulo. 2%.-. De la autorización para suscribir la Cesión ael Posición

Mi
ose Lena

|

tec

|
Votar

5 Contractual. .

í
de
EA

7 Autorizar a PERUPETRO SA, a suscribije con lab empresas TALISMAN PERU-B.V.
Ro. SY SUCURSAL DEL PERÚ, HESS. PERÚ. INC., sucursÁb, DEL "PERÚ A Botróleos del Perú.

Pb

' Á BETROPERU S.A.;=con la intervención del Banco Central de Re$erva del pera,

NS x,lá Cesión de Posición Contractual e: sl Contrato de Licencia para la
S 2

¡Exploración Explotación de Hidrocayidaros en el Lote 64/ que se aprueba e
S :

liz

Notarios de Lima

Az

( . ¿
Yo 1 Articulo 19 del sente Decreto $ o.
Se iculo pres e ecreto 'Upremo

7 pan

3 Articulo 3%.- Del refrendo ==

7 Á y A =

S-El presente Decreto supremo será refrendado por el Ministro de “Econofiía Y,
<

Colegio de

- $ Finanzas y-por el Ministro de-Enérgía y Minas. = ==
A y

ma

xy Dado en la Casa. dé, Gobierno, dh Lima, a los veintiséis días-del'mes de
N , A

bril-del año dos mil trece. =

te Constitucional de la República =

y Finanzas

$ e .
AS 3 , CASTILLA RUBIO Ministro de Economía

¿LUOROE MERIN TAFUR Ministro de Energía y Minas

' 1
Lima Colegio de Notarios de La

05-2013, realizada el 04 de
Le -

S. Marzo del 2013, el Directorio adoptó el Acuerdo siguiente:
—] APRUEBAN PROYECTO DE, CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE

sio de Notarios de Lena Colegio de Notarios de

Ss

C A LICENCIA-PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 64=="

N

Y

/ == 7 7 =
y Y ACUERDO DE DIRECTORIO No. 021-2013

) S san Borja, 04 de Márzo del 2013
Y visto el /Mehorando! No. -CONT-GFCN-Ó40-2013, de 27 de Febrero del 2013,
eS

S - , á
/ ) $ mediante el cual se somete a consideración: del Directorio el Proyecto -de'
y) AS cesión de Posición /Contractual, en el Contrato de Éscencs

o Q Exploración y Explotación de Hidrocarburos en el Lote 645 y,

Bole

Para ta

ori

03 ale Las

a Ñ Considerando: Ss á
l. ——% Que, mediante DeeretorSúpremo-No, 33-95-2m, de 03 de Noviembre de- 1995,” sex

Y

SY Hidrocarburos en el ¡Lote 64; el mismo que fue suscrito entre PERUPETRO S.A.
Ñ Z

probó er- Contrato| de Licercia para lal ¡Exploración y Explótación dex
, S

Ñ pS > z
— VS dy ATLANTIC RICHFIELD PERU INC., SUCURSAL bEL PERU; =
ios =

: S

st —

y = z S -

A 1

( - A AL
| > Ñ , eZ.

A —
Que, mediante Decreto Supremo No. 049- 99 zm, de 17 e Setiembre pe 1999, s.e/
aprobó la Cesión de Posición Contractual eñ el Contráto-de Licencia pára la
Exploración - y/ Explotación ' de Hidrodarburos en el Lote 64, por”parte ds ys y
TIC RICHFIELD PERU, INC., SUCURSAL DEL PERU a favor de larempresa_> : ES
“OCCIDENTAL EXPLORADORA DEL-PERU, LTD. SUCURSAL DEL PERÚ; = = a
Que, mediante Decreto Supremo No. 005-2001- EM, de 092,90 Febrero de $001,
se aprobós la Cesión de Posición Contractual en) el Cóñtrato de Licencia para E
la Exploración Y Explotación de Hidrocarbulós en el Lote 64, por parte de
ATLANTIC RICHEIELD PERÚ, INC., Pa DEL PERÚ, a “Favor “de REPSOL
EXPLORACIÓN PERÚ, PUCURSAL DEL PERÚ BURLINGTON RESOURCES> “PERU LIMITED, Ñ y

—
SUCURSAL PERUANA; así como la Modificación del citafio( Contrato, derivada de
y / —

la referida Cesión;
Que, mediantá, Decreto Supremo Wo. 006- 2904-24, dee de Marzo del 200%, se—
/aprokó la Cesión de posidión Contractual en el Contrato de” Licencia para la >
Exploración y Explotación de Hidrocarburos en el Lote 64, por parte de )) ] 7
REPSOL, EXPLORACIÓN PERU, SUCURSAL DEL” PERÚ, y BURLINGTON RESOURCES 3 PERU ) 4
LIMITED, _HOCURSAL PERUANA, a favor de OCCIDENTAL EXPLORADORA--DEL PERÚ, xXx 1
LTD., SUCURSAL EL PERÚ; Y de Úadte de OCCIDENTAL, EXPLORADORA “DEL "PERÚ,

LTD. SUCURSAL' DEL PERÚ, a favor de 7 OCCIDENTAL pos DEL PERÚ INC. A

Que, mediante pecrbto Supremo No. 027-2004,EM, de 20 de guió del 2004, se_

aprobó la desión de rosición Cofitractual.. eñ el Contrato dbricencia E para lao
Exploración y Explotación de Hidrócarburos en el Late 64, OY party de / a. —
OCCIDENTAL PETROLERA DEL PERÚ, INC., SUCURSAS, DEL PERÚ, a favor; de TALISMAN ye y
(BERU) LIDÍ obcursar, PERUANA, y? AMERADA 'HESS PERÚ, INC. ». SUCURSAL, DEL Y

PERÚ; así ono, la Modificación del citado Contrato derivada de la. referida a
Cesión; = -: ==> .>
Qué; mediante Escritura Publica, de fecha 26, de- Enero gel 2005, otqrgada

t -
ante lÁ-xotar a de Lima. Carola Cecilia Hidalgo Moran, OCCIDENTAL PETROLERA Sa )

E
DEL PERÚ, INC., ocuRsaL DEL, PERÓ, "modificó su denominación social 'a yo
-

OCCIDENTAL PETROLERA D DEL PERÚ, LÍC., SUCURSAL DEL PERÚ;
Que, mediante Escritura, de fecha 11 de Diciembre” “del _2008% —Ptorgada ante
el Notario de Lima Anibal Corvetto Romero, AMBRADA HESS 250, INC., N Rf

SUCURSAL DEL PERÚ modificó su denominación social a HESS peo, INC.

SUCURSAL DEL PBRÚ; o
Que, mediante Decreto Supremo “No. 077-2007-EM, de 20 de Noviembre “del; 2007, . A
“se aprobó la Cesióp" de Posición Contractual sn el Contrato de bcencia para
_la Exploración y Explotación de Hidrocarburos en el Lote 64, por parte de * / ,
OCCIDENTAL PETROLERA DEL. PERU, _LLC, SUCURSAL DEL PERÚ, a favor” de la =
A .
Á PERUPETRO SA. comunicó a TALISMAN PERÚ B.V., SUCURSAL DEL PERÚ, la

SERIEB w 2667392 | Ñ 7 30742
a) o E
' - ] . - >, — —

esa HESS PERU, INC., SUCURSAL DEL PERÚ; así como, la Modificación del”

lo Contrato privada de 1d referida Cesión; = =

Jue, mediante Escritura Publica, de fecha 05 de Febrero del 2008, otorgada
ante la Notaria de Lima Carola Cecilia Hidalgo Mozan, OCCIDENTAL PETROLERA -

Á DEL -PERU, LLC, SUCURSAL DEL PERÚ, modificó -sú denominación social a 3
Y TALISMAN PETROLERA mes PERÚ LLC, SUCURSAL DEL PERÚ,” = Ri
ES Mediante Decretó Supremo po- 009-2010-EM, de 10 de Febrero ali 2010, ÑN
qee aprobó la Modificación del” Contrato de Licencia para la EXbloración yA
$ Explotación «de Hidrocarburos, en el Lote des. cón el” objeto de” Lestejar 2
$ fusión de TALISMAN PERU 'B.V. SUCÚRSAL | DEL PERU, con LTALISMAN (PERU), y

S. SUCURSAL / PERUANA, y TALISMAN PETROLERA DEL PERU, S.A.R.L., Q
xs 'AL. DEL PÉRU, estas dos ultimas absorbidas par AE PERU- B. vo
| SUCURSAL DE DEL /eEgU, la que será” parte “del Contratísta En 7 indicado |
$ Ontrato de Licencia; =>: Z. <í ES

> Ñ

y

ul mediante Detreto- Supremo. No. 021- -2010- -EM, f, de! 29 del Abril del- - 2910, se.

probó la Hoartidadión del Contrato de Licencia pare la en Y

'xplotación de Hlarogapiizos te el Láte 64, com “el objeto de eptender pos 4
la

de

60:

To
Q
29
Ex

_fage- de exploración del citado “Contrato dex

LD

A
S
UE» mediante Carta s/n, de' fecha 15 de Enero de 2013, y de conformidad' cont
a clá ula Décimo Sexta. del ¡Contrato, HESS PERU" INC. , SUCURSAL DEL PR,

PERÚPETRO -S.A. que había llegado a a un acuerdo con Petróleos del Y

SS
erú - PE OPERÚ S.A.., para cedexle su “cincuenta por ciento (50%) de $
participaciónAen el Comtráto de Licencia para' la . Pumloración y Explo abióna

% 1drdcarburd enel Lote E = == 3
: 1 Zo y

mediante, Cárta Per- 00232 13-TIM-64, de 15 de Enero de 2013, y dex
= > S S

Q
conformidad _ con la Cláusula Décimo Sexta del Contrjos gp PERU B.V., N
Ss

E UCURSAL” DEL RERÓ, ¡comunicó a PERUPETRO SA. que nábía legado a ul acuerdo Y
PS
Sa Petróleos lel-—Perú - PETROPERÚ S.A. para cederle ' su cincuenta por y

ciénto (50%) ,de participación en el Kontrató ¡de Licencia para/ la

DS
3 Exploración y Explotación de iarocarburos”e en-el Lote 64;-
S due, mediante” carta No. GGRL-CYSU-GFSA-094-2013, de 17 de Enero del 2013,3

]
Li de Notarios de Lo

speración de. las Cartas Fianías. al haber cumplido o B.V.;

a SUCURSAL DEL PERÚ, / y  HESS PERÚ... INC., SUCURSAL: DEL 'ERU, con las;
*okLigaciones del programa mínimo de Ex: trabajo del y qóntino período” de la tad
3 Xde Exploración del citádo Contrato de Licenció; = => == 3
S que, PRRUPETRO 5.7 S.A. mediante Const ancia' No. “EGRL-CC-001- 2013, de 01 al
¡Y renrero del 2013 calificó a Petróleos del Perú” - PETROPERÓ Ss. A., para
Y asumir el cien por ciento (100%) de participación £n el Contrató des:
Liceñcia para. la Exploración y Explotación de Hidrocarburos en el Lote 6%; '
NX A : > 2 Y N Y

NA > , >
Lo 2 Eo EN 2—
a , mu
. o >)
a 5 DS

eS
Y, realizar actividades de, exploración y explotación de hidrocarburos en el
) — -
dicho Lote;

Que, el Artículo 12 _dell Texto Úñico Ordenado de la er No» 26221, Ley»
Orgánica de Hidrocarburos, aprobado: por Decreto Supremo No. 042- 2005-EM,
aispoñe que los Contratos, una vez 'z aprobados y suscritos, sólo podrán ser
modificados por acuerdo). escrito entre las partes; agrega que, las
modifi aciones) Serán ap obadas por. Decreto Supremo “Yesrendgádo por 1os

Ministros de Economía y Pinañilas y de Energía y Minas dentro del mismo

== S
plazo establecido en el Artículo 110- del citado Texto único Ordenado; =
A —
Que, el Artículo-17% del refefido Texto Único Ordenadd, — señala que el
Contratista o cualquiera gs las” personas naturales o) jurídicas que to.

conformen: podrá ceder _su posición Entractu: 1--o Jasóciarse “on terceros” o
previa aprobación por -, Decreto Supremo refrendado” por los Ministros de-—

Economía -y Finanzas 5 de Energía y Minas; agrega que, las ésionpe,

conllevaran el mantenimiento de las “mismas caia) es To ]

concernienté a las garantías Y obligaciones” otorgadas y asumidas en el
Contrato por el coltpatista; = 2

Que, gn el Informe Técnic egal-EConómico Y Financiero No. GFCN-039-2013,

de 27 de Febrero del 2013, se

oncluye señalando que, de acuerdo—a los
aspectos téónicos, económicos, financieros) _y legales analizados, “er
Proyecto de Cesión: de Posición Contractual e: Tel Contrato de Licencia para

la Exploración Y Explotación de “Hiarfocarburos, en el ote 6 se: ajusta a lo

dispuesto en el Texto Único Ordenado de la Ley 26221, Ley Orgánica “de

Hidrocarbúros, aprobado por Decreto Supremo No. 042- 20ds- UN per lo que, se
somete a - consideración” “de) la “Gerencia General, para”

las trámites que

corresgónden de acuerdo a Ley;

N
De conformidad. con el o 44% del Estatuto Social fe PERUPETRO S.A.;
Jad; A

- —
EY Directorio, por unan
ACORDO:

ñ

1.- Aprobar. el proyecto-de Cesión de Posición Contractual e en Sl Contrato

, de Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote 64, aprobado por - Decreto Supremo NO. 33- 1995-EM, modificado.
/ mediante- Decretos Supremos__No. 049-1999-EM, NÓ.” 005-2001- EM, Q06-

2004-EM, 027-2004-EM, 077-2007-EM, /009-2010-EM Y 021:<2010- por
y partoude TADÍSMAN PERÚ B. v. , —SUCURSAL DEL PERÚ “y MN A

SUCURSAL DEL PERÚ, a favor de Petróleos del Perú — PETROPERÚ S.A. Y,
_la Modificación del citado Contrato de ficencia, derivada de la
referidá” Cesión; así coho, ef Proyecto de Decreto Supremo, Que
aprobaría la mencionada Cesión de Posición Contractual; los que Be

adjuntan al presenté Acuerdo y forman parte integrante del mismo. /===

2 o - ( Ao
- o ) >
A o> ani <-

-

N o,

A

: Á

+ ¡£ REGISTRONPE PERSONAS JURIDICAS
e / ne y
'UBRO: NOI IIENTO DE MANDATARIOS ==

de

y

” semis y 2667393 ES os
BONA

- o a o )

y , == UR y

Elevar al Ministerio de Energía y Minas los Pro 2Lo de Decketo *
- £ Z

Supremo y de Césión de Postción Contractual en el Contrato ¡de

Licencia -para la (pxploración ty Explotación de Hidrocarburos, .en el

Late * 64, —reféridos en el numeral P precedente, para__ su

N —

¿ correspondiente tramité de aprobació O” S
$ > a S
x 3. Autorizaf al Gerente General de PERUPETRO S.A=, a suscribir la, Cegión y
EN _ le Pdsición Contractual -en el Contratp de / Licencia para ER
ÉS C A
X 3% Exploración y Explotación de Hidrocarbúros en el Lote 64, una vez quel
. — ¿> . ¿

ñ se haya e edido Él correspondiente Decréto Su renío Ni

$- ya ee Al P A - $
ES ¡eExoneraz lez presente/ ASuerdo- gel tráfico de lectúfa y aprobación dex
Ny Kcta. - y
S 2 = - Ss
AN Lo' que,Éranscribo a usted para “su conocimiento y demás fines. xk
SN

Y samBorja, 04 de Marzo del 2013 = 3
gn o h 3
OS FIRMADO; LUIS ORTIGAS CUNEO.- PRESIDENTE DEL DIRECTORIO. -' PERUPETRO S.A. SS
A - ÓN Ñ . ¡
Á FIRMADO». ISABEL TAFUR_MARIN/- SECRETARIO GENERAL (2) y Z, N
S INSERTO NÚMERO TRES: = ¿ se S
a SUNARP. -

S SUPERINTENDENCIA NACIONAL DE LOS REGISTROS PÚBLICOS 7 =
e ST A

Xx

ZÓNA REGISTRAL Ne - EN SEDE" LIMA. - OFICINÁ REGISTRAL” LIMA.-'N9 “PAÉTIDA:

de Notarios de La

$ INSCRÍRCION DE SOCIEDADES ANONIMAS PETROPERU S.A;

8

El

xXx
L. 3
ES

y nz -
Sí Ye Directorio de fecha 10 de--enero de 2013 se a ordóx
UILLERMO 'LEM ARCE (DNI 10148345) EN EL CARGO. DE GERENTE Y

Za

=3)

e: cargara LUIS

A A xo Z -
ENERAL' (E) a partirídel 10 de enéro de 2013 > = $

y

p- S
nombrar a partir del En de febrero de 2013 "en el cargo de (Gererte Géneral A

a
/ Ñ
for Acta de Sesió de Difectorio- de fecha, 15 “de tebrero de 2013 se acogió

Lina Colegio do Motor;

2

$

Y
A Ñ An, + naa

Y 22.00 nuevos/soles «con —ecibo(s) Numero(s) (00006493-52.- Lima/“26 de ab:
s “kb

y
3
S
de 2013
Y 6 >
S racónd

= , a
Firmado Miguel Angel Delgado Villanueva Registrador Publico, Zona Registraly'
A == > 7 ÍS

TNo IX Sede, Lima.
—

py y , o : / : Po,
- TILA 3% o EN ] a

INSERTO NÚMERO CUATRO:

SUNARP.- =====> y Ie
. SUPARINTENDENCIA NACIONAL DE LOS REGISTROS epLIcos.- >
ZONA REGISTRAL _N? "IX. SEDE: LIMA.- OFICINA! REGISTRAL LIMA A .
00259837.- i==k=

INSCRIPCIÓN” DE SOCIEDADES ANONIMAS .
REGISTRO DE PERSONAS JURIDICAS . ==
RUBRO: NOMBRAMIENTO DE MANDATARIOS .

RENUNCIA Y NOMBRAMIENTO DE GERENTE GENERAL: “===

POR SESION DE DIRECTORIO DE FECHA 12. 11. do12 : SE ACORDÓ:> = y

- _ ACEPTA TAR LA RENUNCIA EN -EL CARGO Da GERENTE GENERAL AL SEÑOR JOSE oo 7 y
ANTONIO CÓZ CALDERON. = ===> no
-Ú ENCARGAR een CARGO DE _ GERENTE SENBRAL “AL SEÑOR “MILTON UBALDO Y
RODRIGUEZ CÓRNEJO, IDENTIPIZADO CON DNI No 07912299. = _
EL ACTA CORRE INSERTA EN FÓJAS “1aso A 1469 DEL LIBRO DE ACTAS DE DIRECTORIO —

No 12, LEGALIZADO FOR 9TARIO DE/ LIMA DR RICARDO FE NANDINT BARREDA. A_CON,

FECHA 02.01.2012, , / BAJO REGISTRO N0 69624, CONFORME CONSTA /EN COPIA Y
CRTIFICADA DIR FECHA 20.12.2012 OTORGADA POR NÓTARIO_DE LIMA DR. RICARDO  / <
FERNANDINI BARREDA. ma -

EL TÍTULOS FUE PRESENTADO EL 21/12/2012 A LAS 10:18:49 AM HORAS; BAJÓ EL N* 2 > -
2012-01152376 DEL TOMO DIARIO 0492: DERECHOS COBRADOS > S/. 40. 0 NUEVOS a -
_SOLES CON RECIBO (S) NÚMERO (S), 0000663635 00041240-34. ), LIMA, 08 DE MARZO pe ON

2013.4 : + =2e= al Ll . Z _ )
_FIRMAÑO: MIGUEL >ancgr DELGADO. VILLANOVA; - > REGISTRADOR E ZONA TR = /
REGISTRAL N* IX - SEDE LIMA > + ' -
INSERTO NÚMERO CINCO = DN

BANCO CENTRAL "DE RESERVA DEL PERU ua
GERENCIA, GENERAL .-- a ”
CARTA No. 0023-2013-BCRP Ñ ) A ]
Lima 19 de marzo del 2013 A >
Señor > y
miltor Rodríguez Cornejo — A —
Gerente General (e)
—PERUPETRO S.A. Y A
CiudadX == ON.

Tengo el¡agrado de Girigirme a usted con relachón-a. su Tarta No. GGRL-CONT- . 7 >
0302 2013, réferida. 1 proyecto 9 cesión” de posición contractual em el
| éontrato de licencia para la a explotación y explotación | de hidrocagburos en-- _ —

y — mu

el Lote 64, por el que las empresas TALISMAN PERU B.V., SUCURSAL DEL PERU. y
HESS PERU INf., a DEL__PERU cederían sus participaciones en e
contrato 3) favor de Petróleos del Perú - PETROBERÓ S.A. ===

) . o = A A
w 2667394 o = 30744

/ IN - Tos / -

. debo. mapifestarie “que este Banco. Central ha _aprobao su

en el coszato, teniendo _en cuenta que el texto de la

ol [ Ú aprobado” por nuestro Directorio parala modificación de contratos de

==

SN Asimismó, debo informarle que para la suscripción de dicho contrato emos

2h

> hidrocarburos , por cesión de participación.

La

sido dcdignados” el que. suscribe, como) Gerente General del Banco Central, Y
e'

o
pe

Gerente Jurídico, _doctor Manuel Monteagudo Valdez. En (caso di

mpediménto “de alguno de í57 nosorrds, lo harán si doctor Héctor Rolando :

7]

errera Soares ol doctor Javier Martín ouintetos 2 Zarzoza.

Una” “vez suscpita. 1% Escritura Pública del _referido contrato por las pártes,

Á agradegeré se efectúén las coordinaciones. m cesarias a fin e que el

1
l
—
lento deNotarios de Leña Lolepio de Notarios
q om

contratista cumpla Sén hacernos llegar en su” opórtunidadí un ejemplar para”

si registro correspondiente.

E
in
a
o

a) Ñ
uso de- la. ocasión para reiterarle la 7 seguridad A mi
AN á Y A

3 “consideración.

DA a

"
rá Colegio de Notarios de Lima Colegio de Notarios de

»
1"

Firmado Renzo-Roésini ránan; > odróite General

NN

A
da

de

[ENBERTÓ ) NÚMERO SEIS? z

/

Ñ
lotariós

Mo

BRUCE. MITRANI, gecrótaria General del ¿Banco Central de Reservá deli

ma Golgi des

a
uso de la fácultad i que le confiere “el artículo 31 de la Ley

Lim

x ta Institución). -EBrENDA QUE:

—
“el ACtaWy* 4126, correspondienté” a la 12 aentón de pirectorió Celebrada

tarios de

'scar Dancourt Masías Cetcegreidne y ejercicio de la prlestdeneia) . Kurt

Burneo Farfán, cónzalo García Núñez, Eduardo Iriarte Áménéz y Dniero

13 Tolegi de sl
un
Col,

chydlowsky Rosenberg y ja usentia del señor Luis Carranza Ugarte Ppor y
encontrárse de Licencia, se acordó aprebar con vigencia a partir del 1 y

ero de 2006, el M; nual de Organización y Funciones del

HR

Banco Central) de

AN

/
Reserva del Perú, en el. que) se denominó a la Oficina Legal -como- “GérenciaX

Jurídica, y

> Z
En el Acta N* 4128, corresj ondiente “a la sesión de Directorio celebrada |
2

2/de diciembre [del-año 2005, con asistencia de_los directores señores

Oscar Dancourt Masías (Yicepresidofíte én ejercicio de la Presidengia), EN

Y,
loterias

neo Farfán, Eduardo Iriarte Jiménez Y Daniel _Schydlowsky Rosenberg y lay

ausencia de lós se: ores. Luis Cafíanza Ugarte y y consalo caréta-iinez EN

ide Notasios de Lina Lp de Notarios de no

encontrarse de licencia, -se acordó aprobar co, vigencia a partir da 1 der
/ SA a . No $
ÉS So / , 3

: € E dl f -
A o” ! NN | o 0 o 1
FACE / DNA - : -

a
- o - - -
> A LN
— / í >
. Y )/ ) y o > Po
= — ; o e
y Z Y . AO : o
= — ca - -/
SS 7 o o . -
enero de 2006,—la asignación del góctor Manuel Monteágudo-Valdez al” puesto 1
de“Gerente Jurídico. 5=s 5 > - / »)

, A — 7 oz
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
> A =s
como Jete de la Oficina- Legal hasta el 31 'de diciembre de 2005 y, de -
; )

conformidad con los acuerdos anteridres, a partix del 1 de enero de_2006
Ñ - '

o 1
como Gerente Jurídico. =
S SS

Lima, 9 de agosto de/2006
L

Firmado DEHERA BRUCE MITRANI
INSERTO NUMERO SIETE:
BANCO CENTRAL DE RESERVA DEL

¡SECRETARÍA GENERAL. = = .= = o
¡; DEHERA BRUCE MITRANI/,' Secretaria General del Banco central de Reserva del >) =>
Perú, en uso de la facultad que 1e Wonkilere “eL artículo 31% “de la y, Z
orgánica de la Institución, CERTIFICA: mansa - EN
Que en elTÁcta N* 4059, correspondiente a la “sesión -de Directorio — == y
celebtada lel da de octubre de )2004, con asistencia de los” Directores Mo —
señores Javier, Silva Ruete (Presidente), Kurt Bulnéo Farfán, Liis/carranza =
Ugarte;. Oscar, Dancourt Masías y Danigl schydlowsky Rosenbergí figura un — _
_acuerdo 'del teno literal-Sigui nte: == — ha

> y
IOMBRAMIENTO-DE GERENTE GENERAL (VERBAL.

.. «El Directorio, acordó nombrar al señor Renzo Rossini Miñán” como. Gerente Y |

General.

Firmado DEHERA BRUCE

A
INSERTO NUMERO OCHO:

y |
o ] =
SUNARP- Z 0% |
JLONAN REGISTRAL N* IX SEDE LIMA 7 |
OFICINA REGÍSTRAL LIMA/N* -PARTIDA: 11014549 TE a
INSCRIPCIÓN DE-SOUIEDADES ANONIMAS.- BANCO CENTRAL DE RESERVA DEL PERU: > I
- ? i N Zo : !
REGISTRO DE PERSONAS JURIDICAS DE LIMA. —
RUBRO: NOMBRAMIENTO DE MANDATARIOS = ) =
C00059 <zes+ , => / :
EN EL ACTA N*4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL Q
A S . = - e
10/01/2008, SE ACORDÓ QUE LA SUSCRIPCIÓN DE LOS CONTRATOS DE FOMENTO A-LA y A
SN 0 - - - -
INVERSIÓN EN PETRÓLEO, MINERÍA Y GAS NATURAL, EN LOS QUE INTERVIENE EL
— > y
BANCO CENTRAL DE RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATBRYA, LA a
— OS
EFECTÚAN EL GERENTE” GENERAL RENZO GUILLERMO ROSSINI MIÑÁN (D.N:T. NoS —
RX - Pa : = >
sy) ya $ o
Ñ
o — — — Ñ == —
—i o 2 N =>, Sa

- 2 . Lo!
la . . ¿
cs N 2667395 > - Y - 30745
> Zn e Tn e A y
Ñ / 7 > o

97483) A EL GERENTE JURÍDICO MANUEL HONTEAGUDO VALDEZ (D.N-I Ñ* *
15927) Y, EN CASO DE IMPEDIMENTO DE ALGUNO DE ELLÓS, LO SUELTO EL

SUBGBRENTE DE ASESO ORÍA LEGAL de ASÚNTOS -CONTENCIOSOS Y ADMINISTRATIVOS
HECTOR ROLANDO HERRERA -SOARES- (D.N.T. 0 07937105)” O JAVIER” MARTIN y
A un JUINTEROS Faneapan AD NT. ON 708638533) SUPERVISOR VDEL AREA LL
FI NANCIERA, AMBOS DE LA GERENCIA JURÍDICA. - Así CONSTA DI DE ÍA CÁRTIFICACIÓN]

-

== y
EXPEDIDA: POR EHERA srucE/ MITRÁNI,' SECRETARIA GENERAL DEL” BANCO CENTRAL DES

es xy
RESERVA DE PERÚ, CON ECHA 15/01/2008.- EL «rETULO FUE PRESENTADO EL
$

arios usd ne —

lo,

PO

— >

Veis del
oo

17/0 /2008 A LAS 01:31x 54 PM HORAS, BAJO EL N* 2008- 00036652 DEL TOMO

prarto 0492. os s/ 284. b0, 00, ON ARezno18) NÚMERO (S) *00000325- 14 Y
A

00000494 - 17, LIMA, 24 DE ENERO DÉ 2 2008.

A

gio de Notarios de Lima

FIRMADO: MARIA YOLANDA ZAPLANA” BRICEÑO REGISTRADOR _PÚBLICO, ZONA> REGISTRAL '
Y = 2

“E

* IX- SEDE LIMA.- A
NC DL USIÓN: HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, Si

ce

Y!
Re

RATIEICARON DECLARANDO El JERLO "CONFRONTADO CON LA' MINUTA CUYO TEXTO CORRE
INSERTO HABIENDO SID ADVERTIDOS' De 'LOS ERECTOS/ LEGALES DEJ»-, MISMO,
EIRMANDOLO; DE LOQUE pok. PE> ESTE: INSTRUMENT: ) SE EXTIENDE EN FOJAS DE

RIEB N* 2667382 Y: CONCLUYE EN LA PERIE, B N* 2667395. - ENTRELINEAS: SEGUN. - DER
DE LA PARTIDA REGISTRAL” No 11014754.- SEGUN.- DÉ LA.- DE:LA PARTIDA REGISTRAL. NO 1101475433
ALE? FESTADO: 1956 12385446: NO VALE+= ENTRELINEAS: 12183676.- 12383676: VALE. 2.

- os

Lema Cotigio de tarios de Lera En

tariosde na Ce

A

y
'
legio de Notar

a Colegio de Me
Lo

/

A Pp." PERUPETRO S.A.

Sos de La
Legio de Notarios de Lima

MILTON UBALDO RODRÍGUEZ CORNEJO
X — a FIRME EL: 125.09. 2013 , :

o - o 2 =

s P. PETRÓDEOS DEL PERÚ - “PETROPERÚ, S.A.

epio de No
y

1
—

3

tartas de Lima Co

%

AS
do de Notarios de Lima Cole
J

Epi
ea Colegio de Mos

TA

AGU: N LUIS JU PABLO DE] LA RUENTA FEDERICO EDUARDO WALBAUM:

z
o CS CORDERO = , $
a SS

le

/ ] o A
—PÍRME EL: 30-04. 2013 N a FIRME EL: 30.0%

Bota de Notariva do a DL

SS hero - :

LA
A
Y
- SS
O ! o ; ALO UARDIA GONZALEZ ]
_ o _ _ FIRM Eb: 30/7 he Ni ZN
, Ma y
y So) My _ : - _ _
A —P. > o yo
- 2. ! )
a y -
) tr a 23)
ALBERTO, VARILLAS CUETO >
Coso PIRME ELo>Í ES — >
- — — y A o — - o Ta |
- A bs ve o
BANCO CENTRAL DE RESERVÁ DEL PERU _
- E a :
MANUEL MONTEAGUDO VALDEZ ] /. l
- e / ¿
FIRME EL: Ja 444 2OS - FIRME EL: 27. 07%, 2213 a
e ; - - Lo. l ;
NeLoÉE | 4 nas NS
CONGLUYE El. PROGESO DE FIRMAS EL: DIA TREINTA DE ABRIL DEL AÑO DOS MIL TRECE. y Ñ L
CR A) o. ye
> A
y > Xx |
- |
uN
y e
a S

157628

SUNARP

SUPERINTENDENCIA NACIONAL.
DELOS REGISTROS PUBLICOS

ZONA REGISTRAL N? IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* : 2013-00412863
Fecha de Presentación : 02/05/2013
Se deja constancia que se ha registrado lo siguiente :
ACTO PARTIDA N* ASIENTO
CESION DE POSICION 06006974 D0003
CONTRACTUAL

Se informa que han sido incorporados al Indice de Mandatarios la(s) siguiente(s)
persona(s):

Partida N* 06006974 PETROLEOS DEL PERU-PETROPERU S.A. (CONTRATISTA)

Derechos pagados : S/.2,960.00 nuevos soles, derechos cobrados : S/.2,960.00
nuevos soles y Derechos por devolver : S/.0.00 nuevos soles. .
Recibo(s) Número(s) 00014058-32 00015244-35. LIMA, 03 de Junio de 2013.

. : a Registra NX Sede ima
Ub Gerenala
! Mesa de A ,

ocopia Del Origh
gistros Públic

INT BARRED,
LIMA
SUNARP ZONA REGISTRAL N* [X. SEDE
OFICINA REGISTRAL LJ]
CPC N Partida: 06006974

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 64
REGISTRO DE PERSONAS JURÍDICAS
RUBRO : OTRAS INSCRIPCIONES
Do0003

CESIÓN DE POSICIÓN CONTRACTUAL...

POR ESCRITURA PÚBLICA DEL 29/04/2013 OTORGADA ANTE LA NOTARIA ROSALIA MIRELLA MEJIA
ROSASCO DE ELIAS, ENCARGADA DEL OFICIO DEL DR. NOTARIO RICARDO FERNANDIN! BARREDA
EN LA CIUDAD DE LIMA;

COMPARECEN:

PERUPETRO S.A., REPRESENTADA POR MILTON UBALDO RODRIGUEZ CORNEJO (ASIENTO C-00069
DE LA PARTIDA N* 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA), A QUIEN EN
ADELANTE SE LE DENOMINARÁ "PERUPETRO”,

Y DE LA OTRA PARTE:

PETROLEOS DEL PERU - PETROPERU S.A, CON RUC N* 20100128218, INSCRITA EN EL ASIENTO 1
DE LA PARTIDA N* 11014754 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO 4
DE A PARTIDA REGISTRAL N* 06006287 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL
REGISTRO PÚBLICO DE HIDROCARBUROS, REPRESENTADA POR SU GERENTE GENERAL LUIS
GUILLERMO LEM ARCE (ASIENTO C00166 DE LA PARTIDA N' 11014754).

TALISMAN PERU B.V., SUCURSAL DEL PERU, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA N?
12183676 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN EL ASIENTO A00002 DE LA
PARTIDA N* 12385446 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE
HIDROCARBUROS, REPRESENTADA POR LOS SRES. AGUSTIN LUIS JUAN PABLO DE LA PUENTE
BRUNKE Y FEDERICO EDUARDO WALBAUM CORDERO (ASIENTO A00007 DE LA PARTIDA N*
12183676 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA);

HESS PERU INC, SUCURSAL DEL PERU, INSCRITA EN LOS ASIENTOS A00001 Y A00005 DE LA
PARTIDA N* 11667403 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN LOS ASIENTOS
A00001 Y B00001 DE LA PARTIDA N* 11670217 DEL REGISTRO PÚBLICO DE HIDROCARBUROS,
REPRESENTADA POR SU MANDATARIO NACIONAL ALBERTO VARILLAS CUETO (ASIENTOS A00001 Y
A00005 DE LA PARTIDA N* 11667403 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA).

CON LA INTERVENCIÓN DE:

TALISMAN ENERGY INC., REPRESENTADA POR GIANCARLO GUARDIA GONZALEZ (ASIENTO A00008
DE LA PARTIDA N* 11033536 DEL LIBRO DE PODERES OTORGADOS POR SOCIEDADES
CONSTITUIDAS O SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA);

HESS CORPORATION, REPRESENTADA POR ALBERTO VARILLAS CUETO (ASIENTO A00005 DE LA
PARTIDA N* 11663444 DEL REGISTRO DE PODERES OTORGADOS POR SOCIEDADES CONSTITUIDAS
O SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL REGISTRO DE PERSONAS JURÍDICAS DE
LIMA).

Y EL BANCO CENTRAL DE RESERVA DEL PERU, REPRESENTADO POR SU GERENTE GENERAL
RENZO GUILLERMO ROSSINI MIÑAN Y SU GERENTE JURÍDICO MANUEL MONTEAGUDO VALDEZ;
CELEBRAN UNA CESIÓN DE POSICIÓN CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA
EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 64 EN LOS TÉRMINOS Y
CONDICIONES SIGUIENTES:

C-)

CLÁUSULA SEGUNDA

2.1. DE CONFORMIDAD CON LA CLÁUSULA DÉCIMO SEXTA DEL CONTRATO, POR EL PRESENTE
DOCUMENTO, TALISMAN PERU B.V., SUCURSAL DEL PERU, CEDE EL 50% DE PARTICIPACIÓN EN EL
CONTRATO A FAVOR DE PETROLEOS DEL PERU - PETROPERU S.A.; ASIMISMO, HESS PERU INC.,
SUCURSAL DEL PERU CEDE EL 50% DE PARTICIPACIÓN EN EL CONTRATO A FAVOR DE PETROLEOS
DEL PERU - PETROPERU S.A; CON LO CUAL EL CONTRATISTA QUEDA CONFORMADO DE LA

SIGUIENTE MANERA:

EMPRESA PARTICIPACIÓN %
PETROLEOS DEL PERU - PETROPERU S.A. 100%

CLÁUSULA TERCERA
PARA EFECTOS DE REFLEJAR LO ESTABLECIDO EN LAS CLÁUSULAS PRECEDENTES, LAS PARTES

HAN ACORDADO EFECTUAR LAS MODIFICACIONES AL CONTRATO QUE SE INDICAN A

CONTINUACIÓN:
Página Número 1

Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP
SUNARP ZONA REGISTRAL N IX. SEDE
OFICINA REGISTRAL LJ]
A ACIONAL N? Partida: 06006974

REGISTROS PUI

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE 64

a)
3.2. MODIFICAR EL ACÁPITE 1.11, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE MANERA:

“1.11 CONTRATISTA

PETROLEOS DEL PERU - PETROPERU S.A., INSCRITO EN LA PARTIDA N' 06008287, PÁGINAS 6 Y 7,
FOLIO 38 Y 39 DEL REGISTRO PÚBLICO DE HIDROCARBUROS”.

€.)

3.5 SE AGREGA EL ACÁPITE 1.64, EL CUAL QUEDARÁ REDACTADO DE LA SIGUIENTE MANERA:

“1.64 FECHA DE SEXTA CESIÓN

ES EL 29/04/2013, FECHA EN LA CUAL TALISMAN PERU B.V., SUCURSAL DEL PERU Y HESS PERU
INC., SUCURSAL DEL PERU, CEDEN CADA UNO A PETROLEOS DEL PERU - PETROPERU S.A,, EL 50%
DE LA PARTICIPACIÓN EN EL CONTRATO, SUSCRIBIENDO LAS PARTES LA CESIÓN DE POSICIÓN
CONTRACTUAL EN EL CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE
HIDROCARBUROS EN EL LOTE 64, APROBADA POR DECRETO SUPREMO N* 011-2013-EW”.

109)

EL TÍTULO FUE PRESENTADO EL 02/05/2013 A LAS 04:41:58 PM HORAS, BAJO EL N* 2013-00412863
DEL TOMO DIARIO 0492. DERECHOS COBRADOS $/.2,960.00 NUEVOS SOLES CON RECIBO(S)
NÚMERO(S) 00014058-32 00015244-35.-LIMA,03 DE JUNIO DE 2013,

Página Número 2
Resolución del Superintendente Nacional de los Registros Públicos N*124-9 7-SUNARP
